Exhibit 10.1

 

EXECUTION VERSION

 

 

 

 

 

CREDIT AGREEMENT

 

dated as of

 

March 16, 2017

 

among

 

DR PEPPER SNAPPLE GROUP, INC.,
as Borrower

 

THE LENDERS AND ISSUING BANKS PARTY HERETO

 

and

 

JPMORGAN CHASE BANK, N.A.
as Administrative Agent

 

--------------------------------------------------------------------------------

 

BANK OF AMERICA, N.A.

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH
and
MORGAN STANLEY MUFG LOAN PARTNERS, LLC
as Syndication Agents

 

DEUTSCHE BANK SECURITIES INC.

HSBC BANK USA, NATIONAL ASSOCIATION

GOLDMAN SACHS BANK USA

COÖPERATIVE RABOBANK U.A., NEW YORK BRANCH

U.S. BANK NATIONAL ASSOCIATION

and

WELLS FARGO BANK, NATIONAL ASSOCIATION
as Documentation Agents

 

JPMORGAN CHASE BANK, N.A.,

CREDIT SUISSE SECURITIES (USA) LLC

MERRILL LYNCH , PIERCE, FENNER & SMITH
INCORPORATED

and
MORGAN STANLEY MUFG LOAN PARTNERS, LLC
as Joint Lead Arrangers and Joint Bookrunners

 

 

 

 

--------------------------------------------------------------------------------


 

Table of Contents

 

 

 

Page

 

 

 

ARTICLE I Definitions

1

 

 

 

SECTION 1.01

Defined Terms

1

SECTION 1.02

Classification of Loans and Borrowings

20

SECTION 1.03

Terms Generally

20

SECTION 1.04

Accounting Terms; GAAP

20

 

 

 

ARTICLE II The Credits

 

21

 

 

 

SECTION 2.01

Commitments; Revolving Loans

21

SECTION 2.02

Loans and Borrowings

21

SECTION 2.03

Requests for Borrowings

22

SECTION 2.04

[Reserved]

23

SECTION 2.05

Letters of Credit

23

SECTION 2.06

Funding of Borrowings

27

SECTION 2.07

Interest Elections

28

SECTION 2.08

Termination and Reduction of Commitments

29

SECTION 2.09

Repayment of Loans; Evidence of Debt

29

SECTION 2.10

Prepayment of Loans

30

SECTION 2.11

Fees

30

SECTION 2.12

Interest

31

SECTION 2.13

Alternate Rate of Interest

32

SECTION 2.14

Increased Costs

32

SECTION 2.15

Break Funding Payments

34

SECTION 2.16

Taxes

34

SECTION 2.17

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

38

SECTION 2.18

Mitigation Obligations; Replacement of Lenders

39

SECTION 2.19

Defaulting Lenders

40

SECTION 2.20

Increase of Commitments

42

SECTION 2.21

Extension of Maturity Date

42

 

 

 

ARTICLE III Representations and Warranties

44

 

 

SECTION 3.01

Organization; Powers

44

SECTION 3.02

Authorization; Enforceability

44

SECTION 3.03

Governmental Approvals; No Conflicts

44

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

SECTION 3.04

Financial Condition; No Material Adverse Change

45

SECTION 3.05

Properties

45

SECTION 3.06

Litigation and Environmental Matters

45

SECTION 3.07

Compliance with Laws

45

SECTION 3.08

Investment Company Status

46

SECTION 3.09

Taxes

46

SECTION 3.10

ERISA

46

SECTION 3.11

Disclosure

46

SECTION 3.12

Margin Regulations

46

SECTION 3.13

EEA Financial Institutions

46

SECTION 3.14

Anti-Corruption Laws and Sanctions

46

 

 

 

ARTICLE IV Conditions

 

47

 

 

 

SECTION 4.01

Closing Date

47

SECTION 4.02

Conditions to Each Credit Event

48

 

 

 

ARTICLE V Affirmative Covenants

48

 

 

SECTION 5.01

Financial Statements; Ratings Change and Other Information

48

SECTION 5.02

Notices of Material Events

49

SECTION 5.03

Existence; Conduct of Business

50

SECTION 5.04

Payment of Taxes

50

SECTION 5.05

Maintenance of Properties; Insurance

50

SECTION 5.06

Books and Records; Inspection Rights

50

SECTION 5.07

Compliance with Laws

51

SECTION 5.08

Use of Proceeds

51

SECTION 5.09

Additional Guarantors; Release of Guarantors

51

 

 

 

ARTICLE VI Negative Covenants

52

 

 

SECTION 6.01

Liens

52

SECTION 6.02

Fundamental Changes

53

SECTION 6.03

[Reserved]

53

SECTION 6.04

Financial Covenant; Leverage

53

SECTION 6.05

Transactions with Affiliates

53

 

 

 

ARTICLE VII Events of Default

54

 

 

ARTICLE VIII The Administrative Agent; the Agents

56

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

SECTION 8.01

The Administrative Agent; the Agents

56

 

 

 

ARTICLE IX Miscellaneous

58

 

 

 

SECTION 9.01

Notices

58

SECTION 9.02

Waivers; Amendments

60

SECTION 9.03

Expenses; Indemnity; Damage Waiver

61

SECTION 9.04

Successors and Assigns

63

SECTION 9.05

Survival

66

SECTION 9.06

Counterparts; Integration; Effectiveness

67

SECTION 9.07

Severability

67

SECTION 9.08

Right of Setoff

67

SECTION 9.09

Governing Law; Jurisdiction; Consent to Service of Process

67

SECTION 9.10

WAIVER OF JURY TRIAL

68

SECTION 9.11

Headings

68

SECTION 9.12

Confidentiality

68

SECTION 9.13

Interest Rate Limitation

70

SECTION 9.14

Patriot Act

70

SECTION 9.15

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

70

SECTION 9.16

No Advisory or Fiduciary Responsibility

70

SECTION 9.17

Release of Guarantors

71

 

iii

--------------------------------------------------------------------------------


 

SCHEDULES:

 

Schedule 2.01

Commitments

 

Schedule 2.05

Existing Letters of Credit

 

Schedule 6.01

Existing Liens

 

 

EXHIBITS:

 

Exhibit A

Form of Assignment and Assumption

 

Exhibit B

Form of Guaranty

 

Exhibit C

Form of New Lender Supplement

 

Exhibit D-1

Form of U.S. Tax Compliance Certificate

(Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax Purposes)

 

Exhibit D-2

Form of U.S. Tax Compliance Certificate

(Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Exhibit D-3

Form of U.S. Tax Compliance Certificate

(Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Exhibit D-4

Form of U.S. Tax Compliance Certificate

(Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

 

iv

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT dated as of March 16, 2017 (as amended, restated, increased,
extended, supplemented or otherwise modified from time to time, this
“Agreement”), among DR PEPPER SNAPPLE GROUP, INC., as Borrower, the LENDERS and
ISSUING BANKS from time to time party hereto and JPMORGAN CHASE BANK, N.A., as
Administrative Agent.

 

The parties hereto agree as follows:

 

ARTICLE I

 

Definitions

 

SECTION 1.01             Defined Terms.  As used in this Agreement, the
following terms have the meanings specified below:

 

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

 

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder, and any successor appointed
pursuant to Section 8.01(f).

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Agents” means, collectively, the Administrative Agent, and the syndication
agents and documentation agents named on the cover of this Agreement.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one month Interest
Period on such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus 1%, provided that, for the avoidance of doubt, the
Adjusted LIBO Rate for any day shall be based on the rate appearing on the
Reuters Screen LIBOR01 or LIBOR02 Page (or otherwise on the Reuters screen) (or
on any successor or substitute page of such service, or any successor to or
substitute for such service providing rate quotations comparable to those
currently provided on such page of such service, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to dollar deposits in the London interbank market) at
approximately 11:00 a.m., London time on such day. Any change in the Alternate
Base Rate due to a change in the Prime Rate, the NYFRB Rate or the Adjusted LIBO
Rate shall be effective from and including the effective date of such change in
the Prime Rate, the NYFRB Rate or the Adjusted LIBO Rate, respectively.

 

--------------------------------------------------------------------------------


 

“Anti-Corruption Laws” means all laws, rules and regulations of any jurisdiction
applicable to the Borrower or any of its Subsidiaries from time to time
concerning or relating to bribery or corruption.

 

“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment; provided that in the
case of Section 2.19 when a Defaulting Lender shall exist, “Applicable
Percentage” shall mean the percentage of the total Commitments (disregarding any
Defaulting Lender’s Commitment) represented by such Lender’s Commitment.  If the
Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Commitments most recently in effect, giving effect to
any assignments and to any Lender’s status as a Defaulting Lender at the time of
determination.

 

“Applicable Rate” means, for any day, with respect to any ABR Loan or Eurodollar
Loan, or with respect to the facility fees payable hereunder, as the case may
be, the applicable rate per annum set forth below under the caption “ABR
Spread”, “Eurodollar Spread” or “Facility Fee Rate”, as the case may be, based
upon the ratings by S&P and Moody’s, respectively, applicable on such date to
the Index Debt:

 

Index Debt Ratings:

 

ABR
Spread

 

Eurodollar
Spread

 

Facility Fee Rate

 

Category 1

Index Debt ratings of at least A by S&P and/or A2 by Moody’s

 

0.000

%

0.805

%

0.070

%

Category 2

Index Debt ratings less than Category 1, but at least A- by S&P and/or A3 by
Moody’s

 

0.000

%

0.910

%

0.090

%

Category 3

Index Debt ratings less than Category 2, but at least BBB+ by S&P and/or Baa1 by
Moody’s

 

0.025

%

1.025

%

0.100

%

Category 4

Index Debt ratings less than Category 3, but at least BBB by S&P and/or Baa2 by
Moody’s

 

0.125

%

1.125

%

0.125

%

Category 5

Index Debt ratings less than Category 4

 

0.300

%

1.300

%

0.200

%

 

For purposes of the foregoing, (i) if either Moody’s or S&P shall not have in
effect a rating for the Index Debt (other than by reason of the circumstances
referred to in the last sentence of this definition), then such rating agency
shall be deemed to have established a rating in Category 5; (ii) if the ratings
established or deemed to have been established by Moody’s and S&P for the Index
Debt shall fall within different Categories, the Applicable Rate shall be based
on the higher of the two ratings unless one of the two ratings is two or more
Categories lower than the other, in which case the Applicable Rate shall be

 

2

--------------------------------------------------------------------------------


 

determined by reference to the Category next below that of the higher of the two
ratings; and (iii) if the ratings established or deemed to have been established
by Moody’s and S&P for the Index Debt shall be changed (other than as a result
of a change in the rating system of Moody’s or S&P), such change shall be
effective as of the date on which it is first announced by the applicable rating
agency, irrespective of when notice of such change shall have been furnished by
the Borrower to the Administrative Agent and the Lenders pursuant to
Section 5.01 or otherwise.  Each change in the Applicable Rate shall apply
during the period commencing on the effective date of such change and ending on
the date immediately preceding the effective date of the next such change.  If
the rating system of Moody’s or S&P shall change, or if either such rating
agency shall cease to be in the business of rating corporate debt obligations,
the Borrower and the Lenders whose consent is required by Section 9.02 shall
negotiate in good faith to amend this definition to reflect such changed rating
system or the unavailability of ratings from such rating agency and, pending the
effectiveness of any such amendment, the Applicable Rate shall be determined by
reference to the rating most recently in effect prior to such change or
cessation.

 

“Approved Fund” has the meaning assigned to such term in Section 9.04(b)(ii).

 

“ASC” has the meaning assigned to such term in Section 1.04(a).

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04(b)), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

 

“Availability Period” means the period from and including the Closing Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments in full.

 

“BAI Acquisition” means the acquisition by a wholly-owned indirect subsidiary of
the Borrower of Bai Brands LLC, a New Jersey limited liability company, on
January 31, 2017.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

 

3

--------------------------------------------------------------------------------


 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America (or any successor thereto).

 

“Bookrunners” means, collectively, JPMorgan, Credit Suisse Securities (USA) LLC,
Merrill Lynch, Pierce Fenner & Smith Incorporated and Morgan Stanley MUFG Loan
Partners, LLC (acting through Morgan Stanley Senior Funding, Inc. and The Bank
of Tokyo Mitsubishi-UFJ, Ltd.), in their capacities as arrangers and
bookrunners.

 

“Borrower” means Dr Pepper Snapple Group, Inc., a Delaware corporation.

 

“Borrowing” means an advance of Revolving Loans of the same Type, made,
converted or continued on the same date and, in the case of Eurodollar Loans, as
to which a single Interest Period is in effect.

 

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP. 
Notwithstanding anything to the contrary contained herein, operating leases, as
determined by GAAP, whether on or off the balance sheet, will not be considered
Indebtedness (or, for the avoidance of doubt, Capital Lease Obligations) of the
Borrower.

 

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Exchange Act and the rules of the SEC thereunder as in effect on
the date hereof), of Stock representing more than 50% of the aggregate ordinary
voting power represented by the issued and outstanding Stock of the Borrower or
(b) occupation of a majority of the seats (other than vacant seats) on the board
of directors of the Borrower by Persons who were neither (i) nominated by the
board of directors of the Borrower nor (ii) approved or appointed by directors
so nominated.

 

“Change in Law” means the occurrence after the date of this Agreement or, with
respect to any Lender, such later date on which such Lender becomes a party to
this Agreement, (a) the adoption of any law, rule, regulation or treaty by any
Governmental Authority, (b) any change in any law, rule, regulation or treaty or
in the interpretation or application thereof by any Governmental Authority or
(c) compliance by any Lender or Issuing Bank (or, for purposes of
Section 2.14(b), by any lending office of such Lender or by such Lender’s or
Issuing Bank’s holding company, if any) with any request, guideline or directive
(whether or not having the force of law) of any Governmental Authority made or
issued after the date of this Agreement; provided that, notwithstanding anything
herein to the contrary (x) all requests, rules, guidelines or directives issued
under, or in connection with, the Dodd-Frank Wall Street Reform and Consumer
Protection Act and (y) all requests, rules, guidelines or directives promulgated
by the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar

 

4

--------------------------------------------------------------------------------


 

authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall be deemed to be a “Change in Law”, regardless of
the date enacted, adopted or issued.

 

“Closing Date” has the meaning assigned to such term in Section 4.01.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Commitment” means, as to each Lender, its obligation to (a) make Revolving
Loans to the Borrower pursuant to Section 2.01 and (b) purchase participations
in LC Disbursements, in an aggregate principal amount at any one time
outstanding not to exceed the amount set forth opposite such Lender’s name on
Schedule 2.01 under the caption “Commitment” or opposite such caption in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto
or established in accordance with Section 2.20, as applicable, as such amount
may be adjusted from time to time in accordance with this Agreement.  The
aggregate amount of the Commitments as of the Closing Date is $500,000,000.

 

“Commitment Increase” has the meaning assigned to such term in Section 2.20(a).

 

“Communications” has the meaning provided to such term in Section 9.01(b).

 

“Consolidated” means, with respect to any Person, the consolidation of accounts
of such Person and its subsidiaries in accordance with GAAP.

 

“Consolidated EBITDA” means, with respect to any Person, for any period,
Consolidated Net Income of such Person for such period plus (A) without
duplication and to the extent deducted in determining such Consolidated Net
Income, the sum of (1) the aggregate amount of Consolidated Interest Expense for
such period, (2) expense for income taxes paid or accrued for such period,
(3) all amounts attributable to depreciation, amortization (including
amortization of goodwill or other intangible assets) or impairment of goodwill
or other intangible assets for such period, (4) (i) any extraordinary, unusual
or non-recurring non-cash charges, expenses and losses during such period, to
the extent such charge, expense or loss is not less than $5,000,000, (ii) any
extraordinary, unusual or non-recurring cash charges, expenses and losses for
such period and (iii) any costs, charges, accruals, reserves or expenses
attributable to the undertaking and/or implementation of cost savings, operating
expense reductions, business optimization, integration, transition,
decommissioning, consolidation and other restructuring costs, charges, accruals,
reserves or expenses; provided that the amount added back pursuant to subclauses
(ii) and (iii) of this clause (4) shall not exceed $100,000,000 in the aggregate
for any applicable four quarter test period; provided, further, that for the
avoidance of doubt, the add-backs pursuant to this clause (4) may be utilized at
the Borrower’s discretion, (5) the aggregate amount of all non-cash compensation
charges incurred during such period arising from the grant of or the issuance of
Stock or Stock Equivalents, (6) any loss realized by such Person or any of its
Subsidiaries in connection with any dispositions (other than sales of inventory
in the ordinary course of business) that occur during such period and (7) at the
discretion of the Borrower, Transaction Costs incurred in cash in such period,
and minus (B) without duplication and to the extent included in determining such
Consolidated Net Income, the sum of (i) any extraordinary, unusual or
non-recurring non-cash gains during such period, to the extent such gain is not
less than $5,000,000, (ii) any credit for income taxes paid or accrued in such
period and (iii) any other gains realized by such Person or any of its
Subsidiaries in connection with any dispositions (other than sales of inventory
in the ordinary course of business) that occur during such period.

 

5

--------------------------------------------------------------------------------


 

“Consolidated Interest Expense” means, with respect to any Person, for any
period, the amount of interest expense reflected on the consolidated statement
of income of such Person and its subsidiaries for such period in conformity with
GAAP.

 

“Consolidated Net Income” means, with respect to any Person, for any period, the
amount of net income reflected on the consolidated statement of income of such
Person and its subsidiaries for such period in conformity with GAAP.

 

“Consolidated Total Assets” means, as of the date of determination, total assets
of the Borrower and its Subsidiaries calculated in accordance with GAAP on a
consolidated basis as of such date.

 

“Consolidated Total Debt” means, with respect to any Person, as of the date of
determination, the aggregate amount of Indebtedness reflected on the
consolidated balance sheet of such Person and its subsidiaries as of such date
in conformity with GAAP.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Credit Event” has the meaning assigned to such term in Section 4.02.

 

“Credit Party” means the Administrative Agent, any Issuing Bank or any other
Lender.

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or
(iii) pay over to any Credit Party any other amount required to be paid by it
hereunder, unless, in the case of clause (i) above, such Lender notifies the
Administrative Agent in writing that such failure is the result of such Lender’s
good faith determination that a condition precedent to funding (specifically
identified and including the particular default, if any) has not been satisfied,
(b) has notified the Borrower or any Credit Party in writing, or has made a
public statement to the effect, that it does not intend or expect to comply with
any of its funding obligations under this Agreement (unless such writing or
public statement indicates that such position is based on such Lender’s good
faith determination that a condition precedent (specifically identified and
including the particular default, if any) to funding a loan under this Agreement
cannot be satisfied) or generally under other agreements in which it commits to
extend credit, (c) has failed, within three Business Days after request by the
Administrative Agent, any Issuing Bank or the Borrower, acting in good faith, to
provide a certification in writing from an authorized officer of such Lender
that it will comply with its obligations (and is financially able to meet such
obligations) to fund prospective Loans and participations in then outstanding
Letters of Credit under this Agreement, provided that such Lender shall cease to
be a Defaulting Lender pursuant to this clause (c) upon the receipt by the
Administrative Agent, any Issuing Bank or the Borrower, as applicable, of such
certification in form and substance satisfactory to the requesting party and the
Administrative Agent, or (d) has or has had a direct or indirect parent become
the subject (i) of a Bankruptcy Event or (ii) Bail-In Action.

 

“Disregarded Lender” has the meaning assigned to such term in Section 2.19(e).

 

6

--------------------------------------------------------------------------------


 

“dollars” or “$” refers to lawful money of the United States of America.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any institution established in an EEA Member Country which is a
subsidiary of an financial institution described in clauses (a) or (b) of this
definition and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Electronic System” has the meaning provided to such term in Section 9.01(b).

 

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating to the
protection of the environment, preservation or reclamation of natural resources,
the management, release or threatened release of any Hazardous Material or, as
such relate to exposure to Hazardous Materials, to health and safety matters.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414(b), (c), (m), (n) or (o) of the Code

 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043(c) of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) any failure to satisfy
statutory minimum funding standards with respect to any Plan; (c) the filing
pursuant to Section 412(c) of the Code of an application for a waiver of the
minimum funding standard with respect to any Plan; (d) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability under Title IV of ERISA
with respect to the termination of any Plan; (e) the receipt by the Borrower or
any ERISA Affiliate from the PBGC or a plan administrator of any notice relating
to an intention to terminate any Plan or Plans or to appoint a trustee to
administer any Plan; (f) the incurrence by the Borrower or any ERISA Affiliates
of any liability with respect to the withdrawal from any Plan or Multiemployer
Plan; or (g) the receipt by the Borrower or any ERISA Affiliate of any

 

7

--------------------------------------------------------------------------------


 

notice, or the receipt by any Multiemployer Plan from the Borrower or any ERISA
Affiliate of any notice, concerning the imposition of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, insolvent,
within the meaning of Title IV of ERISA.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

 

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

 

“Event of Default” has the meaning assigned to such term in Article VII.

 

“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient:  (a) Taxes imposed on or measured by net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case,
(i) imposed as a result of such Recipient being organized under the laws of, or
having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Lender, U.S. federal withholding Taxes imposed on amounts payable to or for
the account of such Lender with respect to an applicable interest in a Loan or
Commitment or otherwise under a Loan Document pursuant to a law in effect on the
date on which (i) such Lender acquires such interest in the Loan or Commitment
or becomes a party to this Agreement (other than pursuant to an assignment
request by the Borrower under Section 2.18(b)) or (ii) such Lender changes its
lending office, except in each case to the extent that, pursuant to
Section 2.16(a), amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 2.16(e) and
(d) any U.S. federal withholding Taxes imposed under FATCA.

 

“Existing Credit Agreement” means the Credit Agreement, dated as of
September 25, 2012, among the Borrower, the lenders, issuing bank and agents
party thereto and JPMorgan Chase Bank, N.A., as administrative agent, as
heretofore amended, restated, supplemented or otherwise modified.

 

“Existing Letters of Credit” has the meaning assigned to such term in
Section 2.05(k).

 

“Existing Maturity Date” has the meaning assigned to such term in
Section 2.21(a).

 

“Extending Lender” has the meaning assigned to such term in Section 2.21(b)(ii).

 

“Extension Request” means a written request from the Borrower to the
Administrative Agent requesting an extension of the Maturity Date pursuant to
Section 2.21.

 

“Facility Termination” has the meaning assigned to such term in Section 9.17(c).

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any law, regulation, rule,

 

8

--------------------------------------------------------------------------------


 

promulgation, or official agreement implementing an official government
agreement with respect to the foregoing.

 

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions
(as determined in such manner as the NYFRB shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate.  If the Federal Funds Effective Rate
shall be less than zero, it shall be deemed zero for purposes hereof.

 

“Fee Letters” means the letter agreements dated February 17, 2017, addressed to
the Borrower and accepted by the Borrower on February 17, 2017 from (i) JPMorgan
(ii) Bank of America, N.A. and Merrill Lynch, Pierce, Fenner & Smith
Incorporated, (iii) Credit Suisse AG, Cayman Islands Branch and Credit Suisse
Securities (USA) LLC and (iv) The Bank of Tokyo-Mitsubishi UFJ, Ltd. and Morgan
Stanley Senior Funding, Inc.

 

“Financial Officer” means, with respect to any Person, its chief financial
officer, principal accounting officer, treasurer or controller.

 

“Foreign Lender” means any Lender that is not a U.S. Person.

 

“Foreign Subsidiary” means any Subsidiary that is not organized under the laws
of the United States, any state thereof or the District of Columbia.

 

“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time.

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other payment obligation of any other
Person (the “primary obligor”) in any manner, whether directly or indirectly,
and including any obligation of the guarantor, direct or indirect, (a) to
purchase or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other payment obligation or to purchase (or to advance or supply
funds for the purchase of) any security for the payment thereof, (b) to purchase
or lease property, securities or services for the purpose of assuring the owner
of such Indebtedness or other payment obligation of the payment thereof, (c) to
maintain working capital, equity capital or any other financial statement
condition or liquidity of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other payment obligation or (d) as an
account party in respect of any letter of credit or letter of guaranty issued to
support such Indebtedness or payment obligation; provided, that the term
“Guarantee” shall not include endorsements for collection or deposit in the
ordinary course of business, or customary and reasonable indemnity obligations
in effect on the Closing Date or entered into in connection with any acquisition
or disposition of assets.

 

“Guarantor” means (a) each Material Subsidiary that is required to become (and
is) a party to the Guaranty pursuant to Section 5.09 and (b) any other
Subsidiary that voluntarily becomes a party to the Guaranty, in each case, other
than those Subsidiaries released from their obligations under the Guaranty
pursuant to Section 5.09, Section 9.17 or otherwise.

 

9

--------------------------------------------------------------------------------


 

“Guaranty” means the Guaranty, executed and delivered by each Guarantor, in
substantially the form of Exhibit B, as the same may be amended, supplemented or
otherwise modified from time to time.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes,
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances, materials or wastes of any nature regulated as hazardous or toxic,
or a pollutant or contaminant, pursuant to any Environmental Law.

 

“Impacted Interest Period”: has the meaning assigned to such term in the
definition of “LIBO Rate”.

 

“Increasing Lender” has the meaning assigned to such term in Section 2.20(a).

 

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (d) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding
(i) intercompany expenses and charges among such Person and its subsidiaries,
(ii) accounts payable incurred in the ordinary course of business and (iii) any
earn-out obligation until such earn-out obligation becomes a liability on the
balance sheet of such Person in accordance with GAAP and if not paid after
becoming due and payable), (e) all Indebtedness of others secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by such
Person, whether or not the Indebtedness secured thereby has been assumed,
(f) all Guarantees by such Person of Indebtedness of others, (g) all Capital
Lease Obligations of such Person, (h) all obligations of such Person as an
account party in respect of letters of credit and letters of guaranty (but only
to the extent drawn and not reimbursed) and (i) all obligations, contingent or
otherwise, of such Person in respect of bankers’ acceptances.  The Indebtedness
of any Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor.  The amount of
Indebtedness of any Person for purposes of clause (e) above shall be deemed to
be the lesser of (i) the aggregate unpaid amount of such Indebtedness and
(ii) the fair market value of the property encumbered thereby as determined by
such Person in good faith.  Notwithstanding the foregoing, any Indebtedness that
has been defeased in accordance with GAAP or defeased pursuant to the deposit of
cash or Permitted Investments (in an amount sufficient to satisfy all such
obligations relating to such Indebtedness at maturity or redemption, as
applicable, and all payments of interest and premium, if any) in a trust or
account created or pledged for the benefit of the holders of such Indebtedness,
and subject to the other applicable terms of the instrument governing such
Indebtedness, shall, to the extent so defeased, not constitute or be deemed
“Indebtedness”.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

 

“Indemnitee” has the meaning assigned to such term in Section 9.03(b).

 

10

--------------------------------------------------------------------------------


 

“Index Debt” means senior, unsecured, long-term indebtedness for borrowed money
of the Borrower that is not guaranteed by any other Person (other than, for the
avoidance of doubt, a Subsidiary) or subject to any other credit enhancement.

 

“Individual Letter of Credit Sublimit” means $18,750,000 with respect to
JPMorgan Chase Bank, N.A., $18,750,000 with respect to Bank of America, N.A.,
$18,750,000 with respect to Credit Suisse AG, Cayman Islands Branch, $9,375,000
with respect to Morgan Stanley Bank, N.A. and $9,375,000 with respect to The
Bank of Tokyo-Mitsubishi UFJ, Ltd., or such greater amount as is agreed to by
the applicable Issuing Bank and the Borrower with respect to any other Issuing
Bank, such sublimit as agreed among such Issuing Bank, the Borrower and the
Administrative Agent.

 

“Information Memorandum” means that certain Confidential Information Memorandum,
dated February 2017, relating to the Borrower and the Transactions, used in
connection with the syndication of the revolving credit facility evidenced by
this Agreement.

 

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.07.

 

“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December, and (b) with respect to any Eurodollar
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a Eurodollar Borrowing with an Interest
Period of more than three months’ duration, each day prior to the last day of
such Interest Period that occurs at intervals of three months’ duration after
the first day of such Interest Period.

 

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
or, with the consent of each Lender, twelve months thereafter, as the Borrower
may elect; provided, that (i) if any Interest Period would end on a day other
than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day and (ii) any Interest Period pertaining to a
Eurodollar Borrowing that commences on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period.  For purposes hereof, the date
of a Borrowing initially shall be the date on which such Borrowing is made and,
in the case of a Borrowing, thereafter shall be the effective date of the most
recent conversion or continuation of such Borrowing.

 

“Interpolated Rate” means, at any time, the rate per annum determined by the
Administrative Agent (which determination shall be conclusive and binding absent
manifest error) to be equal to the rate that results from interpolating on a
linear basis between: (a) the applicable Screen Rate for the longest period (for
which that Screen Rate is available in U.S. dollars) that is shorter than the
Impacted Interest Period and (b) the applicable Screen Rate for the shortest
period (for which that Screen Rate is available in U.S. dollars) that exceeds
the Impacted Interest Period, in each case, at such time.

 

“Issuing Bank” means (a) JPMorgan, Bank of America, N.A., Credit Suisse AG,
Cayman Islands Branch, The Bank of Tokyo-Mitsubishi UFJ, Ltd. And Morgan Stanley
Bank, N.A. and, in each case, its successors in such capacity as provided in
Section 2.05(i) or (b) each Lender that hereafter

 

11

--------------------------------------------------------------------------------


 

becomes an Issuing Bank in accordance with Section 2.05(l); and in each case of
clauses (a) and (b), any of its respective affiliates in its capacity as an
issuer of a Letter of Credit.

 

“JPMorgan” means JPMorgan Chase Bank, N.A.

 

“LC Disbursement” means a payment made by any Issuing Bank pursuant to a Letter
of Credit issued by such Issuing Bank.

 

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time.  The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time.

 

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption
(including any Replacement Lender) or Section 2.20, other than any such Person
that ceases to be a party hereto pursuant to an Assignment and Assumption or
Section 2.21(c).

 

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

 

“Leverage Ratio” has the meaning assigned to such term in Section 6.04.

 

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on Reuters Screen LIBOR01 or LIBOR02 Page (or
otherwise on the Reuters screen or on any successor or substitute page of such
service, or any successor to or substitute for such service; in each case, the
“Screen Rate”) providing rate quotations comparable to those currently provided
on such page of such service, as determined by the Administrative Agent from
time to time for purposes of providing quotations of interest rates applicable
to U.S. dollar deposits in the London interbank market) at approximately 11:00
a.m., London time, two Business Days prior to the commencement of such Interest
Period, as the rate for dollar deposits with a maturity comparable to such
Interest Period; provided that if the Screen Rate shall be less than zero, such
rate shall be deemed to be zero for the purposes of this Agreement; provided
further, that, if the Screen Rate shall not be available at such time for such
Interest Period (an “Impacted Interest Period”), then the LIBO Rate shall be the
Interpolated Rate at such time; provided that if any Interpolated Rate shall be
less than zero, such rate shall be deemed to be zero for purposes of this
Agreement.

 

“Lien” means any mortgage, deed of trust, lien, pledge, hypothecation,
encumbrance, charge, security interest or similar preferential arrangement of
any kind in the nature of security including any conditional sale agreement,
capital lease or title retention agreement (or any financing lease having
substantially the same economic effect as any of the foregoing).

 

“Loan Documents” means, collectively, this Agreement, each Promissory Note, the
Guaranty and, to the extent expressly designated as a “Loan Document” by the
Borrower and the Administrative Agent, each certificate, agreement or document
executed by the Borrower or any of its Subsidiaries and delivered to the
Administrative Agent or any Lender in connection with or pursuant to any of the
foregoing.

 

“Loan Parties” means, as of any date, the Borrower and each Guarantor.

 

“Loans” means the Revolving Loans.

 

12

--------------------------------------------------------------------------------


 

“Material Acquisition” has the meaning assigned to such term in Section 6.04.

 

“Material Adverse Change” means any material adverse change in the business,
business operations, property or financial condition of the Borrower and its
Subsidiaries taken as a whole.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
business operations, property or financial condition of the Borrower and its
Subsidiaries taken as a whole, (b) the ability of the Borrower and the
Guarantors (taken as a whole) to perform their payment obligations under this
Agreement or (c) the rights and remedies of the Lenders under this Agreement.

 

“Material Indebtedness” means Indebtedness (other than the Obligations) of the
Borrower or a Material Subsidiary that is outstanding in an amount exceeding the
Minimum Threshold.

 

“Material Subsidiary” means, at any date of determination, each Subsidiary
which, as of the end of the most recent fiscal quarter of the Borrower occurring
immediately prior to such date of determination, individually contributed
greater than 10.0% of Consolidated Total Assets, after intercompany
eliminations.

 

“Maturity Date” means, with respect to any Lender, the later of (a) the fifth
anniversary of the Closing Date and (b) if the maturity date is extended for
such Lender pursuant to Section 2.21, such extended maturity date as determined
pursuant to such Section; provided, however, in each case, if such date is not a
Business Day, the Maturity Date shall be the next preceding Business Day.

 

“Minimum Threshold” means an outstanding aggregate principal amount exceeding
$100,000,000.

 

“Moody’s” means Moody’s Investors Service, Inc. (or any successor thereto).

 

“Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate has
any obligation to make contributions.

 

“New Lender Supplement” has the meaning assigned to such term in
Section 2.20(b).

 

“Non-extending Lender” has the meaning assigned to such term in Section 2.21(a).

 

“NYFRB” means the Federal Reserve Bank of New York.

 

“NYFRB Rate” means for any day, the greater of (a) the Federal Funds Effective
Rate (which if less than zero shall be deemed to be zero) in effect on such day
and (b) the Overnight Bank Funding Rate in effect on such day (or for any day
that is not a Business Day, for the immediately preceding Business Day);
provided that if none of such rates are published for any day that is a Business
Day, the term “NYFRB Rate” means the rate for a federal funds transaction quoted
at 11:00 a.m. on such day received to the Administrative Agent from a Federal
funds broker of recognized standing selected by it; provided, further, that if
any of the aforesaid rates shall be less than zero, such rates shall be deemed
to be zero.

 

“Obligations” means the Loans, the LC Exposures and all other amounts owing by
the Borrower to the Administrative Agent, any Lender, any Issuing Bank, any
Affiliate of any of them or any Indemnitee, of every type and description
(whether by reason of an extension of credit, opening or amendment of a letter
of credit or payment of any draft drawn thereunder, loan, guarantee,

 

13

--------------------------------------------------------------------------------


 

indemnification or otherwise), present or future, arising under this Agreement
or any other Loan Document, whether direct or indirect (including those acquired
by assignment), absolute or contingent, due or to become due, now existing or
hereafter arising and however acquired and whether or not evidenced by any note,
guarantee or other instrument or for the payment of money, including all letter
of credit and other fees, interest, charges, expenses, attorneys’ fees and
disbursements and other sums chargeable to the Borrower under this Agreement or
any other Loan Document, and all obligations of the Borrower under any Loan
Document to provide cash collateral for LC Exposures.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to, or enforced, any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.18(b)).

 

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions (as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time)
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate).

 

“Participant” has the meaning set forth in Section 9.04(c)(i).

 

“Participant Register” has the meaning set forth in Section 9.04(c)(ii).

 

“Patriot Act” means the USA Patriot Act of 2001 (31 U.S.C. 5318 et seq.) as
amended from time to time.

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Permitted Encumbrances” means:

 

(a)           Liens for Taxes that are not overdue for a period of more than
thirty (30) days or that are being contested in compliance with Section 5.04;

 

(b)           carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
landlord’s and other like Liens imposed by law, arising in the ordinary course
of business and securing obligations that are not overdue by more than sixty
(60) days (or if more than thirty (60) days overdue, are unfiled and no other
action has been taken to enforce such Liens) or are being contested in
compliance with Section 5.04;

 

14

--------------------------------------------------------------------------------


 

(c)           (i) pledges and deposits made in the ordinary course of business
in compliance with workers’ compensation, unemployment insurance and other
social security laws or regulations and (ii) pledges and deposits in the
ordinary course of business securing liability for reimbursement or
indemnification obligations of (including obligations in respect of letters of
credit or bank guarantees for the benefit of) insurance carriers providing
property, casualty or liability insurance to the Borrower or any Subsidiary;

 

(d)           Liens arising out of pledges or deposits to secure the performance
of bids, tenders, insurance or other contracts (other than for the repayment of
borrowed money), leases or to secure statutory obligations, surety or appeal
bonds, or indemnity, performance or other similar bonds and other obligations of
a like nature (including those to secure health, safety and environmental
obligations), in each case in the ordinary course of business;

 

(e)           judgment Liens in respect of judgments that do not constitute an
Event of Default under clause (k) of Article VII;

 

(f)            easements, restrictions, rights-of-way and similar encumbrances
and minor title defects on real property imposed by law or arising in the
ordinary course of business that do not secure any payment obligations and do
not, in the aggregate, materially detract from the value of the affected
property or interfere with the ordinary conduct of business of the Borrower or
any Subsidiary;

 

(g)           leases, licenses, subleases or sublicenses granted to others in
the ordinary course of business which do not (i) interfere in any material
respect with the business of the Borrower and its Subsidiaries, taken as a
whole, or (ii) secure any Indebtedness;

 

(h)           Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods in the ordinary course of business;

 

(i)            Liens (i) of a collection bank on the items in the course of
collection, (ii) attaching to commodity trading accounts or other commodities
brokerage accounts incurred in the ordinary course of business and (iii) in
favor of a banking or other financial institution arising as a matter of law
encumbering deposits or other funds maintained with a financial institution
(including the right of set off) and which are customary in the banking
industry;

 

(j)            any interest or title of a lessor under leases entered into by
the Borrower or any Subsidiaries and financing statements with respect to a
lessor’s right in and to property leased to such Person;

 

(k)           Liens arising out of conditional sale, title retention,
consignment or similar arrangements for sale of goods entered into by the
Borrower or any Subsidiaries in the ordinary course of business;

 

(l)            Liens deemed to exist in connection with Permitted Investments
and reasonable customary initial deposits and margin deposits and similar Liens
attaching to commodity trading accounts or other brokerage accounts maintained
in the ordinary course of business and not for speculative purposes;

 

(m)          Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks or other financial institutions
not given in connection with the issuance of

 

15

--------------------------------------------------------------------------------


 

Indebtedness, (ii) relating to pooled deposit or sweep accounts of the Borrower
or any Subsidiary to permit satisfaction of overdraft or similar obligations
incurred in the ordinary course of business of the Borrower and the Subsidiaries
or (iii) relating to purchase orders and other agreements entered into with
customers of the Borrower or any Subsidiary in the ordinary course of business;

 

(n)           Liens solely on any cash earnest money deposits made by the
Borrower or any Subsidiaries in connection with any letter of intent or purchase
agreement;

 

(o)           ground leases in respect of real property on which facilities
owned or leased by the Borrower or any of its Subsidiaries are located;

 

(p)           Liens on insurance policies and the proceeds thereof securing the
financing of the premiums with respect thereto;

 

(q)           any zoning or similar law or right reserved to or vested in any
Governmental Authority to control or regulate the use of any real property that
does not materially interfere with the ordinary conduct of the business of the
Borrower or any Subsidiary;

 

(r)            Liens on specific items of inventory or other goods and the
proceeds thereof securing such Person’s obligations in respect of documentary
letters of credit or banker’s acceptances issued or created for the account of
such Person to facilitate the purchase, shipment or storage of such inventory or
goods;

 

(s)            Liens in connection with the sale or transfer of the Equity
Interests in a Subsidiary not prohibited under this Agreement and customary
rights and restrictions contained in agreements relating to such sale or
transfer, in each case, pending the completion thereof; and

 

(t)            Liens on cash, cash equivalents or marketable securities of the
Borrower or any Subsidiary securing obligations of the Borrower or any
Subsidiary under Swap Agreements not incurred for speculative purposes.

 

“Permitted Investments” means:

 

(a)           direct obligations of, or obligations the principal of and
interest on which are unconditionally guaranteed by, the United States of
America (or by any agency thereof to the extent such obligations are backed by
the full faith and credit of the United States of America), in each case
maturing within one year from the date of acquisition thereof;

 

(b)           investments in commercial paper maturing within 270 days from the
date of acquisition thereof;

 

(c)           investments in certificates of deposit, banker’s acceptances and
time deposits maturing within 180 days from the date of acquisition thereof
issued or guaranteed by or placed with, and money market deposit accounts issued
or offered by, any domestic office of any commercial bank organized under the
laws of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $500,000,000;

 

(d)           fully collateralized repurchase agreements with a term of not more
than 30 days for securities described in clause (a) above and entered into with
a financial institution satisfying the criteria described in clause (c) above;
and

 

16

--------------------------------------------------------------------------------


 

(e)           money market funds that (i) comply with the criteria set forth in
SEC Rule 2a-7 under the Investment Company Act of 1940, (ii) are rated AAA by
S&P and Aaa by Moody’s and (iii) have portfolio assets of at least
$1,000,000,000.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee pension benefit plan as defined in Section 3(2) of
ERISA (other than a Multiemployer Plan) subject to the provisions of Title IV of
ERISA or Section 412 of the Code or Section 302 of ERISA, and in respect of
which the Borrower or any ERISA Affiliate is (or, if such plan were terminated,
would under Section 4069 of ERISA be deemed to be) an “employer” as defined in
Section 3(5) of ERISA.

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan as its prime rate in effect at its office located at 270
Park Avenue, New York, New York; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

 

“Pro Forma Acquisition” means any acquisition of property or series of related
acquisitions of property that involves the payment of consideration by the
Borrower and its Subsidiaries in excess of $250,000,000.

 

“Pro Forma Disposition” means any sale, transfer or disposition of property or
series of related sales, transfers or dispositions of property that yields gross
proceeds to the Borrower or any of its Subsidiaries in excess of $250,000,000.

 

“Promissory Note” has the meaning assigned to such term in Section 2.09(e).

 

“Recipient” means the Administrative Agent, any Lender and any Issuing Bank.

 

“Reference Period” has the meaning set forth in Section 1.04.

 

“Register” has the meaning set forth in Section 9.04(b)(iv).

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective partners, directors, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.

 

“Replacement Lender” has the meaning assigned to such term in Section 2.21(c).

 

“Required Lenders” means, at any time, Lenders having more than 50% in total of
the aggregate outstanding amount of the Commitments or, after the Maturity Date
(or if earlier, any other date on which the Commitments have been terminated in
full), the aggregate Revolving Credit Exposure.

 

“Response Date” has the meaning assigned to such term in Section 2.21(a).

 

“Responsible Officer” means, with respect to any Person, its president,
Financial Officer or other executive officer.

 

17

--------------------------------------------------------------------------------


 

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans and its
LC Exposure at such time.

 

“Revolving Loan” means a Loan made pursuant to Section 2.01.

 

“S&P” shall mean Standard & Poor’s Ratings Services, a Division of The
McGraw-Hill Companies, Inc. (or any successor thereto).

 

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Cuba, Iran, North Korea, Sudan, Syria and Crimea).

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, or by the United Nations Security Council, the European Union,  any
European Union member state, Her Majesty’s Treasury of the United Kingdom, or
other relevant sanctions authority, (b) any Person operating, organized or
resident in a Sanctioned Country or (c) any Person owned or controlled by any
such Person or Persons described in the foregoing clauses (a) or (b).

 

“Sanctions” means any international economic or financial sanctions or trade
embargoes imposed, administered or enforced from time to time by (a) the U.S.
government, including those administered by the Office of Foreign Assets Control
of the U.S. Department of the Treasury or the U.S. Department of State, or
(b) the United Nations Security Council, the European Union, any European Union
member state, Her Majesty’s Treasury of the United Kingdom, or other relevant
sanctions authority.

 

“SEC” means the United States Securities and Exchange Commission or any
successor thereto.

 

“Significant Subsidiary” means any Subsidiary that would be a “significant
subsidiary” as defined in Article 1, Rule 1-02 of Regulation S-X promulgated
pursuant to the Securities Act of 1933, as amended, as in effect on the Closing
Date.

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board).  Such reserve
percentage shall include those imposed pursuant to such Regulation D. 
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation.  The Statutory Reserve
Rate shall be adjusted automatically on and as of the effective date of any
change in any reserve percentage.

 

“Stock” means shares of capital stock (whether denominated as common stock or
preferred stock), beneficial, partnership or membership interests,
participations or other equivalents (regardless of how designated) of or in a
corporation, partnership, limited liability company or equivalent entity,
whether voting or non-voting.

 

18

--------------------------------------------------------------------------------


 

“Stock Equivalents” means all securities convertible into or exchangeable for
Stock and all warrants, options or other rights to purchase or subscribe for any
Stock, whether or not presently convertible, exchangeable or exercisable.

 

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other
business entity of which securities or other ownership interests representing
more than 50% of the equity or more than 50% of the ordinary voting power or, in
the case of a partnership, more than 50% of the general partnership interests
are, as of such date, owned, controlled or held.

 

“Subsidiary” means any direct or indirect subsidiary of the Borrower.

 

“Swap Agreement” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement, including any
obligations or liabilities under any such master; provided that no phantom stock
or similar plan providing for payments only on account of services provided by
current or former directors, officers, employees or consultants of the Borrower
or the Subsidiaries shall be a Swap Agreement.

 

“Swap Termination Value” means, in respect of any one or more Swap Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Agreements, (a) for any date on or after the
date such Swap Agreements have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and
(b) for any date prior to the date referenced in clause (a), the
amount(s) determined as the mark-to market value(s) for such Swap Agreements, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Swap Agreements.

 

“Syndication Agent” means each of Bank of America, N.A., Credit Suisse AG,
Cayman Islands Branch and Morgan Stanley MUFG Loan Partners, LLC (acting through
Morgan Stanley Senior Funding, Inc. and The Bank of Tokyo-Mitsubishi USG, Ltd.).

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
assessments, fees or similar charges imposed (including by deduction or
withholding, including backup withholding) by any Governmental Authority,
including any interest, additions to tax or penalties applicable thereto.

 

“Transaction Costs” means, with respect to any period, all non-recurring
transaction fees, costs and expenses relating to (i) the pay-off, redemption,
defeasance, repurchase, incurrence, assumption and/or establishment of any
Indebtedness (including the Indebtedness evidenced by the Loan Documents) of the
Borrower and/or its Subsidiaries and/or (ii) any acquisition or disposition by
the Borrower and/or its Subsidiaries, in each case, including, without
limitation, any non-recurring financing related fees,

 

19

--------------------------------------------------------------------------------


 

merger and acquisition fees, legal fees and expenses, due diligence fees or any
other non-recurring transaction fees, costs and expenses in connection with any
of the foregoing.

 

“Transactions” means the execution, delivery and performance of the Loan
Documents, the borrowing of Loans, the use of proceeds thereof and the issuance
of Letters of Credit hereunder.

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

 

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.16(e)(ii)(B)(iii).

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan under Section 4201
of ERISA.

 

“Withholding Agent” means any Loan Party and the Administrative Agent.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

SECTION 1.02             Classification of Loans and Borrowings.  For purposes
of this Agreement, Loans may be classified and referred to by Type (e.g., a
“Eurodollar Loan” or “Eurodollar Revolving Loan”).  Borrowings also may be
classified and referred to by Type (e.g., a “Eurodollar Borrowing”).

 

SECTION 1.03             Terms Generally.  The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined.  Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

 

SECTION 1.04             Accounting Terms; GAAP.  (a) Except as otherwise
expressly provided herein, all terms of an accounting or financial nature shall
be construed in accordance with

 

20

--------------------------------------------------------------------------------


 

GAAP, as in effect from time to time; provided that, if the Borrower notifies
the Administrative Agent that the Borrower requests an amendment to any
provision hereof to eliminate the effect of any change occurring after the date
hereof in GAAP or in the application thereof on the operation of such provision
(or if the Administrative Agent notifies the Borrower that the Required Lenders
request an amendment to any provision hereof for such purpose), regardless of
whether any such notice is given before or after such change in GAAP or in the
application thereof, then such provision shall be interpreted on the basis of
GAAP as in effect and applied immediately before such change shall have become
effective until  such notice shall have been withdrawn or such provision amended
in accordance herewith; provided further that all terms of an accounting or
financial nature used herein shall be construed, and all computations of amounts
and ratios referred to herein shall be made, without giving effect to (i) any
election under Accounting Standards Codification (“ASC”) 825-10-25 (or any other
Accounting Standards Codification or Financial Borrower Standard having a
similar result or effect) to value any Indebtedness or other liabilities of the
Company or any Subsidiary at “fair value”, as defined therein and (ii) any
treatment of Indebtedness in respect of convertible debt instruments under ASC
470-20 (or any other Accounting Standards Codification or Financial Accounting
Standard having a similar result or effect) to value any such Indebtedness in a
reduced or bifurcated manner as described therein, and such Indebtedness shall
at all times be valued at the full stated principal amount thereof). 
Additionally, operating leases, as determined by GAAP, whether on or off the
balance sheet, will not be considered Indebtedness of the Borrower for purposes
of any calculation of financial tests or ratios under the Loan Documents.

 

(b)           For the purpose of calculating Consolidated EBITDA for any period
of four consecutive fiscal quarters of the Borrower (each such period, a
“Reference Period”), (i) if during such Reference Period the Borrower or any
Subsidiary shall have made a Pro Forma Disposition, Consolidated EBITDA for such
Reference Period shall be calculated after giving effect thereto on a pro forma
basis, and (ii) if during such Reference Period the Borrower or any Subsidiary
shall have made a Pro Forma Acquisition, Consolidated EBITDA for such reference
Period shall be calculated after giving effect thereto on a pro forma basis;
provided, that Borrower shall not be required to calculate Consolidated EBITDA
on a pro forma basis with respect to any Pro Forma Acquisition and Pro Forma
Disposition if the Borrower determines in its sole discretion that it does not
have reasonably and readily identifiable information to make such pro forma
calculation.  Notwithstanding the foregoing, if for SEC reporting purposes the
Borrower is required to prepare pro forma financial statements in connection
with an acquisition or disposition of the Borrower or its Subsidiaries, then the
Borrower will calculate Consolidated EBITDA on a pro forma basis with respect to
such acquisition and/or disposition.

 

ARTICLE II

 

The Credits

 

SECTION 2.01             Commitments; Revolving Loans.  Subject to the terms and
conditions set forth herein, each Lender agrees to make Revolving Loans
denominated in U.S. dollars to the Borrower from time to time during the
Availability Period in an aggregate principal amount that will not result in
such Lender’s Revolving Credit Exposure exceeding such Lender’s Commitment. 
Within the foregoing limits and subject to the terms and conditions set forth
herein, the Borrower may borrow, prepay and reborrow Revolving Loans.

 

SECTION 2.02             Loans and Borrowings.  (a)  Each Revolving Loan shall
be made as part of a Borrowing consisting of Revolving Loans made by the Lenders
ratably in accordance with their respective Commitments.  The failure of any
Lender to make any Loan required to be made by it shall not relieve any other
Lender of its obligations hereunder; provided that the Commitments of the
Lenders are several and no Lender shall be responsible for any other Lender’s
failure to make Loans as required.

 

21

--------------------------------------------------------------------------------


 

(b)           Subject to Section 2.13 and Section 2.07(e), each Borrowing shall
be ABR Loans or Eurodollar Loans as the Borrower may request in accordance
herewith.  Each Lender at its option may make any Eurodollar Loan by causing any
domestic or foreign branch or Affiliate of such Lender to make such Loan;
provided that any exercise of such option shall not affect the obligation of the
Borrower to repay such Loan in accordance with the terms of this Agreement (it
being understood that any such Affiliate that makes a Loan shall be entitled to
the benefits of Sections 2.14, 2.15 and 2.16 to the same extent as if it were a
Lender and had acquired its interest in such Loan from such Lender by assignment
pursuant to Section 9.04(b)); provided further that, as a result of the exercise
of such option, such Lender, or such foreign branch or Affiliate of such Lender
shall not be entitled to receive any greater payment under Section 2.14 or 2.16
than such Lender is entitled to prior to exercising such option; and provided
further that each such foreign branch or Affiliate agrees to comply with the
requirements of Section 2.16 and be subject to the provisions of Section 2.18 as
though it were a Lender.

 

(c)           At the commencement of each Interest Period for any Eurodollar
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $10,000,000.  At the time that each ABR
Borrowing is made, such Borrowing shall be in an aggregate amount that is an
integral multiple of $1,000,000 and not less than $10,000,000; provided that an
ABR Borrowing may be in an aggregate amount that is equal to the entire unused
balance of the total Commitments or that is required to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.05(e). 
Borrowings of more than one Type may be outstanding at the same time; provided
that there shall not at any time be more than a total of fifteen (15) Eurodollar
Borrowings.

 

(d)           Notwithstanding any other provision of this Agreement, the
Borrower shall not be entitled to request, or to elect to convert or continue,
any Borrowing if the Interest Period requested with respect thereto would end
after the Maturity Date.

 

SECTION 2.03             Requests for Borrowings.  To request a Borrowing, the
Borrower shall notify the Administrative Agent of such request by telephone or,
subject to Section 9.01(b), facsimile or electronic mail (a) in the case of a
Eurodollar Borrowing, not later than 12:00 noon, New York City time, three
(3) Business Days before the date of the proposed Borrowing or (b) in the case
of an ABR Borrowing, not later than 1:00 p.m., New York City time, the same
Business Day as the proposed Borrowing; provided that any such notice of an ABR
Borrowing to finance the reimbursement of an LC Disbursement as contemplated by
Section 2.05(e) may be given not later than 10:00 a.m., New York City time, on
the date of the proposed Borrowing.  Each such telephonic Borrowing Request
shall be irrevocable and shall be confirmed promptly by hand delivery or,
subject to Section 9.01(b), facsimile or electronic mail to the Administrative
Agent of a written Borrowing Request in a form approved by the Administrative
Agent and signed by the Borrower.  Each such telephonic and written Borrowing
Request shall specify the following information in compliance with Section 2.02:

 

(i)            the aggregate amount of the requested Borrowing;

 

(ii)           the date of such Borrowing, which shall be a Business Day;

 

(iii)          whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;

 

(iv)          in the case of a Eurodollar Borrowing, the initial Interest Period
to be applicable thereto, which shall be a period contemplated by the definition
of the term “Interest Period”; and

 

22

--------------------------------------------------------------------------------


 

(v)           the location and number of the Borrower’s account to which funds
are to be disbursed, which shall comply with the requirements of Section 2.06.

 

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing.  If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration.  Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

 

SECTION 2.04             [Reserved].

 

SECTION 2.05             Letters of Credit.  (a)  General.  Subject to the terms
and conditions set forth herein, the Borrower may request the issuance of
Letters of Credit denominated in U.S. dollars by any Issuing Bank for its own
account for the support of its or its Affiliates’ obligations, in a form
reasonably acceptable to the Administrative Agent and such Issuing Bank, at any
time and from time to time during the Availability Period.  In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application or other agreement
submitted by the Borrower to, or entered into by the Borrower with, any Issuing
Bank relating to any Letter of Credit, the terms and conditions of this
Agreement shall control.  For the avoidance of doubt, the Borrower shall be
obligated to reimburse the applicable Issuing Bank in accordance with
Section 2.05(e) for any and all drawings under any Letter of Credit issued by
such Issuing Bank in support of obligations of the Borrower’s Affiliates.  It is
agreed that Credit Suisse AG, Cayman Islands Branch shall only be obligated to
issue standby Letter of Credit under this Agreement. It is further agreed that
Morgan Stanley Bank, N.A. shall only be obligated to issue standby Letter of
Credit under this Agreement.

 

(b)           Notice of Issuance, Amendment, Renewal, Extension; Certain
Conditions.  To request the issuance of a Letter of Credit (or the amendment,
renewal or extension of an outstanding Letter of Credit), the Borrower shall
deliver by hand delivery or facsimile (or by electronic mail if arrangements for
doing so have been approved by the applicable Issuing Bank) to the applicable
Issuing Bank and the Administrative Agent (reasonably in advance of the
requested date of issuance, amendment, renewal or extension) a notice requesting
the issuance of a Letter of Credit, or identifying the Letter of Credit to be
amended, renewed or extended, and specifying the date of issuance, amendment,
renewal or extension (which shall be a Business Day), the date on which such
Letter of Credit is to expire or whether such Letter of Credit shall be an
auto-renewing Letter of Credit (which shall comply with paragraph (c) of this
Section), the amount of such Letter of Credit, the name and address of the
beneficiary thereof and such other information as shall be necessary to prepare,
amend, renew or extend such Letter of Credit.  If requested by the applicable
Issuing Bank, the Borrower also shall submit a letter of credit application on
such Issuing Bank’s standard form in connection with any request for a Letter of
Credit; provided that such application shall not be required to provide for
representations, warranties, covenants in respect of operations or financial
condition, remedies, events of default or similar terms that are more burdensome
than such covenants, events of default or similar terms in this Agreement.  A
Letter of Credit shall be issued, amended, renewed or extended only if (and upon
issuance, amendment, renewal or extension of each Letter of Credit the Borrower
shall be deemed to represent and warrant that), after giving effect to such
issuance, amendment, renewal or extension (i) the LC Exposure shall not exceed
$75,000,000, (ii) the LC Exposure with respect to Letters of Credit issued by an
Issuing Bank shall not exceed such Issuing Bank’s Individual Letter of Credit
Sublimit; provided that any Issuing Bank may, in its sole discretion and without
the consent of any other Person, waive its Individual Letter of Credit Sublimit
with respect to itself and issue one or more Letters of Credit up to an
aggregate amount of $75,000,000 subject to the

 

23

--------------------------------------------------------------------------------


 

conditions of clauses (i) and (iii) of this sentence, and (iii) the sum of the
total Revolving Credit Exposures shall not exceed the total Commitments.

 

(c)           Expiration Date.  Each Letter of Credit shall expire (or, in the
case of any auto-renewing Letter of Credit, be subject to termination in
accordance with this Section) at or prior to the close of business on the date
that is one year after the date of the issuance of such Letter of Credit (or, in
the case of any renewal or extension thereof, one year after such renewal or
extension), unless a longer term is consented to by the applicable Issuing Bank,
provided that with respect to each Letter of Credit with an expiry date beyond
the Maturity Date such Letter of Credit shall have been cash collateralized or
such other arrangements, in each case reasonably satisfactory to the applicable
Issuing Bank, shall have been made (it being understood that, except in respect
of drawing requests and draws made prior to the Maturity Date, each Lender’s
participation in such Letter of Credit shall revert to such Issuing Bank on the
Maturity Date, and no Lender (other than the applicable Issuing Bank) shall be
entitled to any Letter of Credit fees pursuant to Section 2.11(b) on and after
the Maturity Date, except to the extent such fees have been accrued on account
of such Lender in accordance with such Section and remain unpaid).
Notwithstanding the preceding sentence, but subject to  the proviso thereof, if
the Borrower so requests, a Letter of Credit may provide for automatic renewals
for additional periods of up to one year (each, an “Auto-Renewal Letter of
Credit”); provided, however, that the applicable Issuing Bank shall have the
right to prevent any such renewal from occurring at least once in each
twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Non-Renewal Notice Date”) in each such twelve-month period to be agreed
upon at the time such Letter of Credit is issued  (and, in any case, such
Issuing Bank shall give notice of non-renewal to the beneficiary if so directed
by the Borrower).  Unless otherwise directed by the Issuing Bank, the Borrower
shall not be required to make a specific request to the Issuing Bank for any
such renewal of an Auto-Renewal Letter of Credit.  Once an Auto-Renewal Letter
of Credit has been issued, the Lenders shall be deemed to have authorized (but
may not require) the Issuing Bank to permit the renewal of such Letter of Credit
at any time prior to an expiry date in compliance with the provisions of this
paragraph (c) of this Section.

 

(d)           Participations.  By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) and without any
further action on the part of the Issuing Bank issuing such Letter of Credit or
the Lenders, such Issuing Bank hereby grants to each Lender, and each Lender
hereby acquires from such Issuing Bank, a participation in such Letter of Credit
equal to such Lender’s Applicable Percentage of the aggregate amount available
to be drawn under such Letter of Credit. In consideration and in furtherance of
the foregoing, each Lender hereby absolutely and unconditionally agrees to pay
to the Administrative Agent, for the account of each Issuing Bank, such Lender’s
Applicable Percentage of each LC Disbursement made by such Issuing Bank and not
reimbursed by the Borrower on the date due as provided in paragraph (e) of this
Section, or of any reimbursement payment required to be refunded to the Borrower
for any reason.  Each Lender acknowledges and agrees that its obligation to
acquire participations pursuant to this paragraph (d) in respect of Letters of
Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.

 

(e)           Reimbursement.  If any Issuing Bank shall make any LC Disbursement
in respect of a Letter of Credit, the Borrower shall reimburse such LC
Disbursement by paying to the Administrative Agent an amount equal to such LC
Disbursement not later than (i) 1:00 p.m., New York City time, on the date that
such LC Disbursement is made, if the Borrower shall have received notice of

 

24

--------------------------------------------------------------------------------


 

such LC Disbursement prior to 10:00 a.m., New York City time, on such date, or
(ii) if such notice has not been received by the Borrower prior to such time on
such date, then not later than 1:00 p.m., New York City time, on the Business
Day immediately following the day that the Borrower receives such notice, if
such notice is not received prior to such time on the day of receipt; provided
that, if such LC Disbursement is not less than $1,000,000, the Borrower may,
subject to the conditions to borrowing set forth herein, request in accordance
with Section 2.03 that such payment be financed with an ABR Borrowing in an
equivalent amount and, to the extent so financed, the Borrower’s obligation to
make such payment shall be discharged and replaced by the resulting ABR
Borrowing.  If the Borrower fails to make such payment when due, the
Administrative Agent shall notify each Lender of the applicable LC Disbursement,
the payment then due from the Borrower in respect thereof and such Lender’s
Applicable Percentage thereof.  Promptly following receipt of such notice, each
Lender shall pay to the Administrative Agent its Applicable Percentage of the
payment then due from the Borrower, in the same manner as provided in
Section 2.06 with respect to Revolving Loans made by such Lender (and
Section 2.06 shall apply, mutatis mutandis, to the payment obligations of the
Lenders), and the Administrative Agent shall promptly pay to the applicable
Issuing Bank the amounts so received by it from the Lenders.  Promptly following
receipt by the Administrative Agent of any payment from the Borrower pursuant to
this paragraph (e), the Administrative Agent shall distribute such payment to
the applicable Issuing Bank or, to the extent that Lenders have made payments
pursuant to this paragraph (e) to reimburse such Issuing Bank, then to such
Lenders and such Issuing Bank as their interests may appear.  Any payment made
by a Lender pursuant to this paragraph (e) to reimburse any Issuing Bank for any
LC Disbursement (other than the funding of ABR Revolving Loans as contemplated
above) shall not constitute a Loan and shall not relieve the Borrower of its
obligation to reimburse such LC Disbursement.

 

(f)            Obligations Absolute.  The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by any Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder. 
Neither the Administrative Agent, the Lenders nor any Issuing Bank, nor any of
their Related Parties, shall have any liability or responsibility by reason of
or in connection with the issuance or transfer of any Letter of Credit or any
payment or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of any
Issuing Bank; provided that the foregoing shall not be construed to excuse any
Issuing Bank from liability to the Borrower to the extent of any direct damages
(as opposed to special, indirect, consequential or punitive damages, claims in
respect of which are hereby waived by the Borrower to the extent permitted by
applicable law) suffered by the Borrower that are caused by any Issuing Bank’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof.  The parties
hereto expressly agree that, in the absence of gross negligence or willful
misconduct on the part of any Issuing Bank (as finally determined by a court of
competent jurisdiction), such Issuing Bank shall be deemed to have exercised
care in each such determination.  In furtherance of the foregoing and without
limiting the

 

25

--------------------------------------------------------------------------------


 

generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, each Issuing Bank may, in its sole discretion, either accept
and make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.

 

(g)           Disbursement Procedures.  The applicable Issuing Bank shall,
promptly following its receipt thereof, examine all documents purporting to
represent a demand for payment under a Letter of Credit.  Such Issuing Bank
shall promptly notify the Administrative Agent and the Borrower by telephone or,
subject to Section 9.01(b), facsimile or electronic mail (and, in the case of
telephonic notice, promptly confirmed by hand delivery or, subject to
Section 9.01(b), facsimile or electronic mail) of such demand for payment and
whether such Issuing Bank has made or will make an LC Disbursement thereunder;
provided that any failure to give or delay in giving such notice shall not
relieve the Borrower of its obligation to reimburse such Issuing Bank and the
Lenders with respect to any such LC Disbursement.  On the last Business Day of
each month, each Issuing Bank shall submit to the Administrative Agent a report
in reasonable detail setting forth any activity taken with respect to each
Letter of Credit that it has issued at the request of the Borrower that was
outstanding as of the date of the report last submitted.

 

(h)           Interim Interest.  If an Issuing Bank shall make any LC
Disbursement, then, unless the Borrower shall reimburse such LC Disbursement in
full on the date such LC Disbursement is made, the unpaid amount thereof shall
bear interest, for each day from and including the date such LC Disbursement is
made to but excluding the date that the Borrower reimburses such LC
Disbursement, at the rate per annum then applicable to ABR Revolving Loans;
provided that, if the Borrower fails to reimburse such LC Disbursement when due
pursuant to paragraph (e) of this Section, then Section 2.12(c) shall apply. 
Interest accrued pursuant to this paragraph shall be for the account of the
applicable Issuing Bank, except that interest accrued on and after the date of
payment by any Lender pursuant to paragraph (e) of this Section to reimburse
such Issuing Bank shall be for the account of such Lender to the extent of such
payment.

 

(i)            Replacement of an Issuing Bank.  Any Issuing Bank may be replaced
at any time by written agreement among the Borrower, the Administrative Agent,
the replaced Issuing Bank and the successor Issuing Bank.  The Administrative
Agent shall notify the Lenders of any such replacement of an Issuing Bank.  At
the time any such replacement shall become effective, the Borrower shall pay all
unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.11(b).  From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require.  After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit issued by it
prior to such replacement, but shall not be required to issue additional Letters
of Credit.

 

(j)            Cash Collateralization.  If any Event of Default under clauses
(h) or (i) of Article VII shall have occurred and be continuing, on the Business
Day that the Borrower receives notice from the Administrative Agent or the
Required Lenders demanding the deposit of cash collateral pursuant to this
paragraph, the Borrower shall deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Lenders, an amount in cash equal to the LC Exposure as

 

26

--------------------------------------------------------------------------------


 

of such date plus any accrued and unpaid interest thereon; provided that the
obligation to deposit such cash collateral shall become effective immediately,
and such deposit shall become immediately due and payable, without demand or
other notice of any kind, upon the occurrence of any Event of Default with
respect to the Borrower described in clause (h) or (i) of Article VII.  Such
deposit shall be held by the Administrative Agent as collateral for the payment
and performance of the obligations of the Borrower under this Agreement.  The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account.  Other than any interest
earned on the investment of such deposits, which investments shall be made at
the option and sole discretion of the Administrative Agent and at the Borrower’s
risk and expense, such deposits shall not bear interest.  Interest or profits,
if any, on such investments shall accumulate in such account.  Moneys in such
account shall be applied by the Administrative Agent to reimburse each Issuing
Bank for LC Disbursements for which such Issuing Bank has not been reimbursed
and, to the extent not so applied, shall be held for the satisfaction of the
reimbursement obligations of the Borrower for the LC Exposure at such time.  If
the Borrower is required to provide an amount of cash collateral hereunder as a
result of the occurrence of an Event of Default as set forth above, such amount
(to the extent not applied as aforesaid) shall be returned to the Borrower
within three Business Days after all such Events of Default have been cured or
waived.

 

(k)           Schedule 2.05 contains a schedule of certain letters of credit
issued prior to the Closing Date by the applicable Lender hereunder specified
therein for the account of the Borrower (the “Existing Letters of Credit”).  On
the Closing Date (i) the Existing Letters of Credit, to the extent outstanding,
shall be automatically and without further action by any Person converted to
Letters of Credit issued pursuant to this Section 2.05 for the account of the
Borrower and shall be subject to the provisions hereof, and the fees specified
in Section 2.11(b) shall be payable (in substitution for any fees set forth in
the Existing Credit Agreement, the applicable letter of credit reimbursement
agreements or applications relating to such Existing Letters of Credit) as if
the Existing Letters of Credit had been issued pursuant this Agreement on the
Closing Date, (ii) each issuer of an Existing Letter of Credit (unless otherwise
an Issuing Bank) shall be deemed to be an “Issuing Bank” hereunder solely for
the purpose of maintaining such Existing Letter of Credit, for purposes of
Section 2.16(e) relating to the obligation to provide the appropriate forms,
certificates and statements to the Borrower and the Administrative Agent and any
updates required by Section 2.16(e) and for purposes of
Section 9.04(b)(iv) relating to the entries to be made in the Register,
(iii) the sum of (x) the aggregate undrawn amount of the Existing Letter of
Credit plus (y) the aggregate amount of all LC Disbursements made under Existing
Letters of Credit that have not yet been reimbursed by or on behalf of the
Borrower shall be included in the calculation of LC Exposures and (iv) all
liabilities of the Borrower with respect to the Existing Letters of Credit shall
constitute Obligations. No such Existing Letter of Credit, as converted to a
Letter of Credit, shall be amended, extended or renewed without the prior
written consent of the Administrative Agent.

 

(l)            Additional Issuing Banks. The Borrower may designate a new
Issuing Bank, in each case, at any time when no Event of Default has occurred
and is continuing by (i) entering into a written agreement with another Lender,
or any affiliate of the foregoing, as applicable and the Administrative Agent
and (ii) delivering an executed copy of such agreement to the Administrative
Agent. Upon delivery of such executed agreement to the Administrative Agent any
new Lender (or applicable affiliate) shall become an Issuing Bank for all
purposes of this Agreement.  For the avoidance of doubt the LC Exposure shall be
subject to the applicable limitations set forth in Section 2.05(b). The Borrower
and the Administrative Agent, without the consent of any Lender, may enter into
amendments to the Loan Documents to affect the provisions of this clause (l).

 

SECTION 2.06             Funding of Borrowings.  (a)  Each Lender shall make
each Loan to be made by it hereunder on the proposed date thereof by wire
transfer of immediately available funds by

 

27

--------------------------------------------------------------------------------


 

2:00 p.m., New York City time (or, in the case of a notice for a same day
Borrower of ABR Loans, 3:00 p.m., New York City time), to the account of the
Administrative Agent most recently designated by it for such purpose by notice
to the Lenders.  The Administrative Agent will make such Loans available to the
Borrower by promptly crediting the aggregate amounts so received from the
Lenders, in immediately available funds, to an account of the Borrower pursuant
to instructions of the Borrower on file with the Administrative Agent or
otherwise designated by the Borrower in the applicable Borrowing Request;
provided, that ABR Revolving Loans made to finance the reimbursement of an LC
Disbursement as provided in Section 2.05(e) shall be remitted by the
Administrative Agent to the applicable Issuing Bank.

 

(b)           Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with paragraph (a) of this
Section and may, in reliance upon such assumption, make available to the
Borrower a corresponding amount.  In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the Borrower to but excluding the date of payment to the Administrative
Agent, at (i) in the case of such Lender, the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation or (ii) in the case of the
Borrower, the interest rate applicable to ABR Loans.  If such Lender pays such
amount to the Administrative Agent, then such amount shall constitute such
Lender’s Loan included in such Borrowing.

 

SECTION 2.07             Interest Elections.  (a)  Each Borrowing initially
shall be of the Type specified in the applicable Borrowing Request and, in the
case of a Eurodollar Borrowing, shall have an initial Interest Period as
specified in such Borrowing Request.  Thereafter, the Borrower may elect to
convert such Borrowing to a different Type or to continue such Borrowing and, in
the case of a Eurodollar Borrowing, may elect Interest Periods therefor, all as
provided in this Section.  The Borrower may elect different options with respect
to different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing.

 

(b)           To make an election pursuant to this Section, the Borrower shall
notify the Administrative Agent of such election by telephone or, subject to
Section 9.01(b), facsimile or electronic mail by the time that a Borrowing
Request would be required under Section 2.03 if the Borrower were requesting a
Borrowing of the Type resulting from such election to be made on the effective
date of such election.  Each such telephonic Interest Election Request shall be
irrevocable and shall be confirmed promptly by hand delivery or, subject to
Section 9.01(b), facsimile or electronic mail to the Administrative Agent with a
written Interest Election Request in a form approved by the Administrative
Agent, such approval not to be unreasonably withheld or delayed, and signed by
the Borrower.

 

(c)           Each telephonic and written Interest Election Request shall
specify the following information in compliance with Section 2.03:

 

(i)            the Borrowing to which such Interest Election Request applies
and, if different options are being elected with respect to different portions
thereof, the portions thereof to be allocated to each resulting Borrowing (in
which case the information to be specified pursuant to clauses (iii) and
(iv) below shall be specified for each resulting Borrowing);

 

28

--------------------------------------------------------------------------------


 

(ii)           the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;

 

(iii)          whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and

 

(iv)          if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.

 

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

 

(d)           Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

 

(e)           If the Borrower fails to deliver a timely Interest Election
Request with respect to a Eurodollar Borrowing prior to the end of the Interest
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of such Interest Period such Borrowing shall have an Interest
Period of one month’s duration.  Notwithstanding any contrary provision hereof,
if an Event of Default has occurred and is continuing and the Administrative
Agent, at the request of the Required Lenders, so notifies the Borrower, then,
so long as an Event of Default is continuing (i) no outstanding Borrowing may be
converted to or continued as a Eurodollar Borrowing and (ii) unless repaid, each
Eurodollar Borrowing shall be converted to an ABR Borrowing at the end of the
Interest Period applicable thereto.

 

SECTION 2.08             Termination and Reduction of Commitments.  (a)  Unless
previously terminated the Commitments shall terminate on the Maturity Date.

 

(b)           The Borrower may at any time terminate, or from time to time
reduce, the Commitments; provided that (i) each reduction of the Commitments
shall be in an amount that is an integral multiple of $1,000,000 and not less
than $10,000,000 and (ii) the Borrower shall not terminate or reduce the
Commitments if, after giving effect to any concurrent prepayment of the Loans in
accordance with Section 2.10, the sum of the Revolving Credit Exposures would
exceed the total Commitments.

 

(c)           The Borrower shall notify the Administrative Agent of any election
to terminate or reduce the Commitments under paragraph (b) of this Section at
least three Business Days prior to the effective date of such termination or
reduction (or such shorter notice as may be satisfactory to the Administrative
Agent), specifying such election and the effective date thereof.  Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof.  Each notice delivered by the Borrower pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Commitments delivered by the Borrower may state that such notice is
conditioned upon the occurrence of an event, in which case such notice may be
revoked by the Borrower (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied.  Any
termination or reduction of the Commitments shall be permanent.  Each reduction
of the Commitments shall be made ratably among the Lenders in accordance with
their respective Commitments.

 

SECTION 2.09             Repayment of Loans; Evidence of Debt.  (a)  The
Borrower hereby unconditionally promises to pay to the Administrative Agent for
the account of each Lender, the then

 

29

--------------------------------------------------------------------------------


 

unpaid principal amount of each Revolving Loan on the Maturity Date (or if
earlier, the date of the termination of the Commitments in full).

 

(b)           Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of the Borrower to such
Lender resulting from each Loan made by such Lender, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.

 

(c)           The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.

 

(d)           The entries made in the accounts maintained pursuant to
paragraph (b) or (c) of this Section shall be prima facie evidence of the
existence and amounts of the obligations recorded therein (absent manifest
error); provided that the failure of any Lender or the Administrative Agent to
maintain such accounts or any error therein shall not in any manner affect the
obligation of the Borrower to repay the Loans in accordance with the terms of
this Agreement.

 

(e)           Any Lender may request that Loans made by it be evidenced by a
promissory note (a “Promissory Note”).  In such event, the Borrower shall
prepare, execute and deliver to such Lender a Promissory Note payable to such
Lender and its registered assigns and in a form approved by the Administrative
Agent.

 

SECTION 2.10             Prepayment of Loans.  (a)  The Borrower shall have the
right at any time and from time to time to prepay any Borrowing in whole or in
part, subject to prior notice in accordance with paragraph (b) of this Section.

 

(b)           The Borrower shall notify the Administrative Agent by telephone,
facsimile or electronic mail (and, in the case of telephonic notice, promptly
confirmed by hand delivery, facsimile or electronic mail) of any prepayment
hereunder (i) in the case of prepayment of a Eurodollar Borrowing, not later
than 2:00 p.m., New York City time, three Business Days before the date of
prepayment (or such shorter notice as may be satisfactory to the Administrative
Agent) or (ii) in the case of prepayment of an ABR Borrowing, not later than
2:00 p.m., New York City time, on the date of prepayment (or such shorter notice
as may be satisfactory to the Administrative Agent).  Each such notice shall be
irrevocable and shall specify the prepayment date and the principal amount of
each Borrowing or portion thereof to be prepaid; provided that, a notice of
prepayment delivered by the Borrower may state that such notice is conditioned
upon the occurrence of an event, in which case such notice may be revoked by the
Borrower (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied.  Each prepayment of a
Borrowing shall be applied ratably to the Loans included in the prepaid
Borrowing.  Prepayments shall be accompanied by accrued and unpaid interest to
the extent required by Section 2.12.

 

SECTION 2.11             Fees.  (a)  The Borrower agrees to pay to the
Administrative Agent for the account of each Lender a facility fee, which shall
accrue at the Applicable Rate on the daily amount of the Commitment of such
Lender (whether used or unused) during the period from and including the Closing
Date to but excluding the date on which such Commitment terminates; provided
that, if such Lender continues to have any Revolving Credit Exposure after its
Commitment terminates, then such facility fee shall continue to accrue on the
daily amount of such Lender’s Revolving Credit

 

30

--------------------------------------------------------------------------------


 

Exposure from and including the date on which its Commitment terminates to but
excluding the date on which such Lender ceases to have any Revolving Credit
Exposure.  Accrued facility fees shall be payable in arrears on the last day of
March, June, September and December of each year and on the date on which the
Commitments terminate, commencing on the first such date to occur after the date
hereof; provided that any facility fees accruing after the date on which the
Commitments terminate shall be payable on demand.  All facility fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).

 

(b)           The Borrower agrees to pay (i) to the Administrative Agent for the
account of each Lender a participation fee with respect to its participations in
Letters of Credit, which shall accrue at the same Applicable Rate used to
determine the interest rate applicable to Eurodollar Revolving Loans on the
average daily amount of such Lender’s LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Closing Date to but excluding the later of the date on which such
Lender’s Commitment terminates and the date on which such Lender ceases to have
any LC Exposure, and (ii) to each Issuing Bank, for its own account, a fronting
fee, which shall accrue at the rate or rates per annum separately agreed upon
between the Borrower and such Issuing Bank on the average daily amount of the LC
Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Closing Date to but
excluding the later of the date of termination of the Commitments and the date
on which there ceases to be any LC Exposure, as well as such Issuing Bank’s
standard fees with respect to the administration, issuance, amendment, payment,
negotiation, renewal or extension of any Letter of Credit or processing of
drawings thereunder.  Participation fees and fronting fees accrued through and
including the last day of March, June, September and December of each year shall
be payable on the third Business Day following such last day, commencing on the
first such date to occur after the Closing Date; provided that all such fees
shall be payable on the date on which the Commitments terminate and any such
fees accruing after the date on which the Commitments terminate shall be payable
on demand.  Any other fees payable to any Issuing Bank pursuant to this
paragraph shall be payable within 10 days after demand.  All participation fees
and fronting fees shall be computed on the basis of a year of 360 days and shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day).

 

(c)           The Borrower agrees to pay to the Agents and the Bookrunners the
additional fees, the amount and dates of payment of which are embodied in the
Fee Letters.

 

(d)           All fees payable hereunder (other than under the Fee Letters)
shall be paid on the dates due, in immediately available funds, to the
Administrative Agent (or to the applicable Issuing Bank, in the case of fees
payable to it) for distribution, in the case of facility fees and participation
fees, to the Lenders.  Fees paid shall not be refundable under any
circumstances.  All fees payable under the Fee Letters shall be paid in
accordance with the terms thereof.

 

SECTION 2.12             Interest.  (a)  The Loans comprising each ABR Borrowing
shall bear interest at the Alternate Base Rate plus the Applicable Rate.

 

(b)           The Loans comprising each Eurodollar Borrowing shall bear interest
at the Adjusted LIBO Rate for the Interest Period in effect for such Borrowing
plus the Applicable Rate.

 

(c)           Notwithstanding the foregoing, if any principal of or interest on
any Loan or any fee or other amount payable by the Borrower hereunder is not
paid when due (after giving effect to any applicable grace periods), whether at
stated maturity, upon acceleration or otherwise, such overdue amount shall bear
interest, after as well as before judgment, at a rate per annum equal to (i) in
the case of overdue principal of any Loan, 2% plus the rate otherwise applicable
to such Loan as provided in the

 

31

--------------------------------------------------------------------------------


 

preceding paragraphs of this Section or (ii) in the case of any other amount, 2%
plus the rate applicable to ABR Loans as provided in paragraph (a) of this
Section.

 

(d)           Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and, in the case of Revolving Loans, upon
termination of the Commitments; provided that (i) interest accrued pursuant to
paragraph (c) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan (other than a prepayment of an ABR Loan
prior to the end of the Availability Period), accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment and (iii) in the event of any conversion of any Eurodollar Loan prior
to the end of the current Interest Period therefor, accrued interest on such
Loan shall be payable on the effective date of such conversion.

 

(e)           All interest hereunder shall be computed on the basis of a year of
360 days, except that interest computed by reference to the Alternate Base Rate
at times when the Alternate Base Rate is based on the Prime Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day).  The applicable Alternate Base Rate,
Adjusted LIBO Rate or LIBO Rate shall be determined by the Administrative Agent,
and such determination shall be conclusive absent manifest error.

 

SECTION 2.13             Alternate Rate of Interest.  If prior to the
commencement of any Interest Period for a Eurodollar Borrowing:

 

(a)           the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means (including
by means of an Interpolated Rate) do not exist for ascertaining the Adjusted
LIBO Rate or the LIBO Rate, as applicable, for such Interest Period; or

 

(b)           the Administrative Agent is advised by the Required Lenders that
the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (or Lender) of
making or maintaining their Loans (or its Loan) included in such Borrowing for
such Interest Period;

 

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone,  facsimile or electronic mail as promptly as practicable
thereafter and, until the Administrative Agent notifies the Borrower and the
Lenders that the circumstances giving rise to such notice no longer exist,
(i) any Interest Election Request that requests the conversion of any Borrowing
to, or continuation of any Borrowing as, a Eurodollar Borrowing shall be
ineffective, and (ii) if any Borrowing Request requests a Eurodollar Borrowing,
such Borrowing shall be made as an ABR Borrowing; provided that if the
circumstances giving rise to such notice affect only one Type of Borrowings,
then the other Type of Borrowings shall be permitted.

 

SECTION 2.14             Increased Costs.  (a)  If any Change in Law shall:

 

(i)            subject any Administrative Agent, Lender or Issuing Bank to any
Taxes (other than (A) Indemnified Taxes and (B) Excluded Taxes) on its loans,
loan principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto;

 

32

--------------------------------------------------------------------------------


 

(ii)           impose, modify or deem applicable any reserve, special deposit or
similar requirement (including any compulsory loan requirement) against assets
of, deposits with or for the account of, or credit extended by, any Lender
(except any such reserve requirement reflected in the Adjusted LIBO Rate) or any
Issuing Bank; or

 

(iii)          impose on any Lender or any Issuing Bank or the London interbank
market any other condition, cost or expense (other than with respect to Taxes)
affecting this Agreement or Eurodollar Loans made by such Lender or any Letter
of Credit or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or such
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or such
Issuing Bank hereunder (whether of principal, interest or otherwise), then, upon
request of such Lender or Issuing Bank, the Borrower will pay to such Lender or
such Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or such Issuing Bank, as the case may be, for such
additional costs incurred or reduction suffered.

 

(b)           If any Lender or any Issuing Bank determines that any Change in
Law regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the Issuing Bank’s capital or on
the capital of such Lender’s or the Issuing Bank’s holding company, if any, as a
consequence of this Agreement or the Loans made by, or participations in Letters
of Credit held by, such Lender, or the Letters of Credit issued by such Issuing
Bank, to a level below that which such Lender or such Issuing Bank or such
Lender’s or such Issuing Bank’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s or such Issuing Bank’s
policies and the policies of such Lender’s or such Issuing Bank’s holding
company with respect to capital adequacy and liquidity), then from time to time
the Borrower will pay to such Lender or such Issuing Bank, as the case may be,
such additional amount or amounts as will compensate such Lender or such Issuing
Bank or such Lender’s or such Issuing Bank’s holding company for any such
reduction suffered.

 

(c)           A certificate of a Lender or an Issuing Bank setting forth the
amount or amounts necessary to compensate such Lender or such Issuing Bank or
its holding company, as the case may be, as specified in paragraph (a) or (b) of
this Section, including in reasonable detail a description of the basis for such
claim for compensation and an explanation of how such amount or amounts were
determined (it being agreed that no Lender or Issuing Bank shall be required to
disclose any of its proprietary or confidential information),  shall be
delivered to the Borrower and shall be conclusive absent manifest error.  The
Borrower shall pay such Lender or such Issuing Bank, as the case may be, the
amount shown as due on any such certificate within ten (10) days after receipt
thereof.

 

(d)           Failure or delay on the part of any Lender or any Issuing Bank to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s or such Issuing Bank’s right to demand such compensation; provided
that the Borrower shall not be required to compensate a Lender or an Issuing
Bank pursuant to this Section for any increased costs or reductions incurred
more than 180 days prior to the date that such Lender or such Issuing Bank, as
the case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or such Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 180-day period referred to above shall be extended to include the period of
retroactive effect thereof.

 

33

--------------------------------------------------------------------------------


 

SECTION 2.15             Break Funding Payments.  In the event of (a) the
payment of any principal of any Eurodollar Loan other than on the last day of an
Interest Period applicable thereto (including as a result of an Event of
Default), (b) the conversion of any Eurodollar Loan other than on the last day
of the Interest Period applicable thereto, (c) the failure to borrow, convert,
continue or prepay any Eurodollar Loan on the date specified in any notice
delivered pursuant hereto (regardless of whether such notice may be revoked
under Section 2.10(b) and is revoked in accordance therewith), or (d) the
assignment of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto as a result of a request by the Borrower pursuant to
Section 2.18, then, in any such event, the Borrower shall compensate each Lender
(other than, in the case of a claim for compensation based on the failure to
borrow as specified in clause (c) above, any Lender whose failure to make a Loan
required to be made by it hereunder has resulted in such failure to borrow) for
the loss, cost and expense attributable to such event.  In the case of a
Eurodollar Loan, such loss, cost or expense to any Lender shall be deemed to
include an amount determined by such Lender to be the excess, if any, of (i) the
amount of interest which would have accrued on the principal amount of such Loan
had such event not occurred, at the Adjusted LIBO Rate that would have been
applicable to such Loan, for the period from the date of such event to the last
day of the then current Interest Period therefor (or, in the case of a failure
to borrow, convert or continue, for the period that would have been the Interest
Period for such Loan), over (ii) the amount of interest which would accrue on
such principal amount for such period at the interest rate which such Lender
would bid were it to bid, at the commencement of such period, for dollar
deposits of a comparable amount and period from other banks in the eurodollar
market.  A certificate of any Lender setting forth any amount or amounts that
such Lender is entitled to receive pursuant to this Section shall be delivered
to the Borrower and shall be conclusive absent manifest error.  The Borrower
shall pay such Lender the amount shown as due on any such certificate within ten
(10) days after receipt thereof.

 

SECTION 2.16             Taxes.  (a)  Any and all payments by or on account of
any obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. 
If any applicable law (as determined in the good faith discretion of an
applicable Withholding Agent) requires the deduction or withholding of any Tax
from any such payment by a Withholding Agent, then the applicable Withholding
Agent shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant Governmental Authority
in accordance with applicable law and, if such Tax is an Indemnified Tax, then
the sum payable by the applicable Loan Party shall be increased as necessary so
that after such deduction or withholding has been made (including such
deductions and withholdings applicable to additional sums payable under this
Section 2.16(a)) the Administrative Agent or Lender (as applicable) receives an
amount equal to the sum it would have received had no such deduction or
withholding for Indemnified Tax been made.

 

(b)           In addition, the Loan Parties shall timely pay to the relevant
Governmental Authority in accordance with applicable law, or at the option of
the Administrative Agent timely reimburse it for the payment of, any Other
Taxes.

 

(c)           (i)  The Loan Parties shall jointly and severally indemnify the
Administrative Agent and each Lender, within twenty (20) days after written
demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section 2.16(c)) payable or paid by the Administrative Agent or such
Lender (as the case may be) or required to be withheld or deducted from a
payment to the Administrative Agent or such Lender (as the case may be), and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority (which demand shall be made within 180 days of
the earlier of (x) if the

 

34

--------------------------------------------------------------------------------


 

Administrative Agent or such Lender received written notice from a Governmental
Authority demanding payment of such Indemnified Taxes, the date the
Administrative Agent or such Lender received such written notice or (y) the date
the Administrative Agent or such Lender filed a tax return on which such
Indemnified Taxes are reflected).  A certificate as to the amount of such
payment or liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.

 

(ii)  If the Borrower determines in good faith that a reasonable basis exists
for contesting an Indemnified Tax with respect to which it has made an
indemnification payment under this subsection (c), the relevant Administrative
Agent or Lender shall cooperate with the Borrower in challenging such Tax at the
Borrower’s expense if requested by the Borrower in writing; provided, however,
that no Administrative Agent or Lender shall be required to take any action
pursuant to this Section 2.16(c)(ii) that, in the sole discretion of such
Administrative Agent or Lender, would cause such Administrative Agent or Lender
to suffer any material economic, legal or regulatory disadvantage and such
disadvantage is communicated to the Borrower in writing; provided further that
nothing contained in this Section 2.16(c)(ii) shall interfere with the right of
an Administrative Agent or Lender to arrange its tax affairs in whatever manner
it thinks fit nor oblige any Administrative Agent or Lender to make available
its tax returns or disclose any information relating to its tax affairs or any
computations in respect thereof to the Borrower or require any Administrative
Agent or Lender to do anything that would materially prejudice its ability to
benefit from any other refunds, credits, reliefs, remissions or repayments to
which it may be entitled.

 

(d)           As soon as practicable after any payment of Taxes by any Loan
Party to a Governmental Authority pursuant to this Section 2.16, such Loan Party
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

 

(e)           (i)  Any Lender (which, solely for purposes of this
Section 2.16(e), shall include the Administrative Agent) that is entitled to an
exemption from or reduction of withholding Tax with respect to payments made
under any Loan Document shall deliver to the Borrower and the Administrative
Agent, at the time or times reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding.  In addition, any Lender, if reasonably requested by the Borrower
or the Administrative Agent, shall deliver such other documentation prescribed
by applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.    Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in
Section 2.16(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in
the Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

 

(ii)           Without limiting the foregoing,

 

(A)          any Lender that is a U.S. Person shall deliver to the Borrower and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), two (2)

 

35

--------------------------------------------------------------------------------


 

duly completed and executed originals of IRS Form W-9 certifying that such
Lender is exempt from U.S. federal backup withholding tax;

 

(B)          any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Administrative Agent on or prior to the
date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), whichever of the following is applicable:

 

(i)            in the case of a Foreign Lender claiming the benefits of an
income tax treaty to which the United States is a party, two (2) duly completed
and executed originals of IRS Form W-8BEN or IRS Form W-8BEN-E (or, in each
case, any successor form) claiming eligibility for benefits of such treaty;

 

(ii)           two (2) duly completed and executed originals of IRS Form W-8ECI
(or successor form);

 

(iii)          in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit D-1 to the effect that such
Foreign Lender is not (I) a “bank” within the meaning of section 881(c)(3)(A) of
the Code, (II) a “10 percent shareholder” of the Borrower within the meaning of
section 881(c)(3)(B) of the Code, or (III) a “controlled foreign corporation”
described in section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) two (2) duly completed and executed originals of IRS
Form W-8BEN or W-8BEN-E (or, in each case, any successor form); or

 

(iv)          to the extent a Foreign Lender is not the beneficial owner, two
(2) duly completed and executed originals of IRS Form W-8IMY (or successor
form), accompanied by IRS Form W-8ECI, IRS Form W-8BEN, IRS Form W-8BEN-E, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit D-2 or
Exhibit D-3, IRS Form W-9 and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit D-4 on
behalf of each such direct and indirect partner;

 

(C)          any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

 

(D)          if a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA

 

36

--------------------------------------------------------------------------------


 

(including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment.  Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

(f)            If the Administrative Agent or a Lender determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
or Other Taxes as to which it has been indemnified by a Loan Party or with
respect to which a Loan Party has paid additional amounts pursuant to this
Section 2.16, it shall pay over such refund to such Loan Party (but only to the
extent of indemnity payments made, or additional amounts paid, by such Loan
Party under this Section 2.16 with respect to the Taxes or Other Taxes giving
rise to such refund), net of all out-of-pocket expenses of the Administrative
Agent or such Lender (as applicable) and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund); provided, that such Loan Party, upon the request of the Administrative
Agent or such Lender, agrees to repay the amount paid over to  such Loan Party
by the Administrative Agent or such Lender (as applicable) pursuant to this
subsection (f) (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent or such Lender in
the event the Administrative Agent or such Lender is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (f), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (f) the payment
of which would place the Administrative Agent or Lender, as applicable, in a
less favorable net after-Tax position than such party would have been in if the
Tax subject to indemnification and giving rise to such refund had not been
deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid.  This
Section shall not be construed to require the Administrative Agent or any Lender
to make available its tax returns (or any other information relating to its
taxes which it deems confidential) to a Loan Party or any other Person.

 

(g)           Each Lender shall severally indemnify the Administrative Agent,
within 10 days after demand therefor, for (i) any Taxes attributable to such
Lender (but only to the extent that any Loan Party has not already indemnified
the Administrative Agent for such Taxes and without limiting any obligation of
the Loan Parties to do so) and (ii) any Taxes attributable to such Lender’s
failure to comply with the provisions of Section 9.04(c)(ii) relating to the
maintenance of a Participant Register, in either case, that are payable or paid
by the Administrative Agent in connection with any Loan Document, and any
reasonable and documented expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative

 

37

--------------------------------------------------------------------------------


 

Agent to set off and apply any and all amounts at any time owing to such Lender
under any Loan Document or otherwise payable by the Administrative Agent to the
Lender from any other source against any amount due to the Administrative Agent
under this subsection (g).

 

(h)           Each party’s obligations under this Section 2.16 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under the Loan
Documents.

 

(i)            For purposes of this Section 2.16, the term “Lender” includes any
Issuing Bank and the term “applicable law” includes FATCA.

 

SECTION 2.17             Payments Generally; Pro Rata Treatment; Sharing of
Set-offs.  (a)  The Borrower shall make each payment required to be made by it
hereunder (whether of principal, interest, fees or reimbursement of LC
Disbursements, or of amounts payable under Section 2.14, 2.15 or 2.16, or
otherwise) prior to 1:00 p.m., New York City time, on the date when due, in
immediately available funds, without set-off or counterclaim.  Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon.  All such payments
shall be made to the Administrative Agent at its offices at 270 Park Avenue, New
York, New York, except payments to be made directly to an Issuing Bank as
expressly provided herein and except that payments pursuant to Sections 2.14,
2.15, 2.16 and 9.03 shall be made directly to the Persons entitled thereto.  The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension.  All payments
hereunder shall be made in dollars.

 

(b)           If at any time insufficient funds are received by and available to
the Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.

 

(c)           If any Lender shall, by exercising any right of set-off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans or participations in LC Disbursements resulting in
such Lender receiving payment of a greater proportion of the aggregate amount of
its Loans and participations in LC Disbursements and accrued interest thereon
than the proportion received by any other Lender, then the Lender receiving such
greater proportion shall purchase (for cash at face value) participations in the
Loans and participations in LC Disbursements of other Lenders to the extent
necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and participations in LC
Disbursements; provided that (i) if any such participations are purchased and
all or any portion of the payment giving rise thereto is recovered,  such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest, and (ii) the provisions of this paragraph
shall not be construed to apply to any payment made by the Borrower pursuant to
and in accordance with the express terms of this Agreement or any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or

 

38

--------------------------------------------------------------------------------


 

participations in LC Disbursements to any assignee or participant, other than to
the Borrower or any Subsidiary or Affiliate thereof (as to which the provisions
of this paragraph shall apply).  The Borrower consents to the foregoing and
agrees, to the extent it may effectively do so under applicable law, that any
Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against the Borrower rights of set-off and counterclaim with respect to
such participation as fully as if such Lender were a direct creditor of the
Borrower in the amount of such participation.

 

(d)           Unless the Administrative Agent shall have received notice from
the Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or any Issuing Bank hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or such Issuing
Bank, as the case may be, the amount due.  In such event, if the Borrower has
not in fact made such payment, then each of the Lenders or such Issuing Bank, as
the case may be, severally agrees to repay to the Administrative Agent forthwith
on demand the amount so distributed to such Lender or Issuing Bank with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.

 

(e)           If any Lender shall fail to make any payment required to be made
by it pursuant to Section 2.04(c), 2.05(d) or (e), 2.06(b), 2.17(d) or 9.03(c),
then the Administrative Agent may, in its discretion (notwithstanding any
contrary provision hereof) (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations under such Sections until all such unsatisfied obligations are fully
paid, and/or (ii) hold such amounts in a segregated account over which the
Administrative Agent shall have exclusive control as cash collateral for, and
application to, any future funding obligations of such Lender under any such
Section, in the case of each of clause (i) and (ii) above, in any order as
determined by the Administrative Agent in its discretion.

 

SECTION 2.18             Mitigation Obligations; Replacement of Lenders.  (a) 
If any Lender requests compensation under Section 2.14, or if the Borrower is
required to pay Indemnified Taxes or any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.16,
then such Lender shall (at the request of the Borrower) use reasonable efforts
to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the reasonable judgment of such Lender,
such designation or assignment (i) would eliminate or reduce amounts payable
pursuant to Section 2.14 or 2.16, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender.  The Borrower hereby agrees to
pay all reasonable costs and expenses incurred by any Lender in connection with
any such designation or assignment.

 

(b)           If (i) any Lender requests compensation under Section 2.14,
(ii) the Borrower is required to pay any Indemnified Taxes or additional amount
to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 2.16, (iii) if any Lender becomes a Defaulting Lender or
(iv) in connection with any proposed amendment, modification, waiver or
termination requiring the consent of all the Lenders or all affected Lenders,
the consent of the Required Lenders is obtained but the consent of any Lender
whose consent is required is not obtained, then the Borrower may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in Section 9.04 or pursuant to
procedures agreed upon by the Administrative Agent and the Borrower), all its
interests, rights (other than its rights to payments pursuant to Section 2.14,

 

39

--------------------------------------------------------------------------------


 

Section 2.15, Section 2.16 or Section 9.03 arising prior to the effectiveness of
such assignment) and obligations under this Agreement and the related Loan
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that (i) the
Borrower shall have received the prior written consent of the Administrative
Agent with respect to any assignee that is not already a Lender hereunder (and
if a Commitment is being assigned, the Issuing Banks) which consent shall not
unreasonably be withheld, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and participations in LC
Disbursements, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts) and (iii) in the case of any such assignment resulting from a
claim for compensation under Section 2.14 or payments required to be made
pursuant to Section 2.16, such assignment will result in a reduction in such
compensation or payments. A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Borrower to require such
assignment and delegation cease to apply.

 

SECTION 2.19             Defaulting Lenders.  Notwithstanding any provision of
this Agreement or any other Loan Document to the contrary, if any Lender becomes
a Defaulting Lender, then the following provisions shall apply for so long as
such Lender is a Defaulting Lender.

 

(a)           fees shall cease to accrue on the undrawn amount of the Commitment
of such Defaulting Lender pursuant to Section 2.11(a);

 

(b)           the Commitment and Revolving Credit Exposure of such Defaulting
Lender shall not be included in determining whether the Required Lenders (or all
Lenders, as the case may be) have taken or may take any action hereunder
(including any consent to any amendment, waiver or other modification pursuant
to Section 9.02); provided, that this clause (b) shall not apply to the vote of
a Defaulting Lender in the case of an amendment, waiver or other modification
requiring the consent of such Lender or each Lender affected thereby if such
Defaulting Lender is an affected Lender;

 

(c)           if any LC Exposure exists at the time such Lender becomes a
Defaulting Lender then:

 

(i)            all or any part of the LC Exposure of such Defaulting Lender
shall be reallocated (effective as of the date such Lender becomes a Defaulting
Lender) among the non-Defaulting Lenders in accordance with their respective
Applicable Percentages but only to the extent that the sum of all non-Defaulting
Lenders’ Revolving Credit Exposures plus such Defaulting Lender’s LC Exposure
does not exceed the total of all non-Defaulting Lenders’ Commitments;

 

(ii)           if the reallocation described in clause (i) above cannot, or can
only partially, be effected, the Borrower shall within three Business Days
following notice by the Administrative Agent, cash collateralize for the benefit
of the applicable Issuing Banks only the Borrower’s obligations corresponding to
such Defaulting Lender’s LC Exposure (after giving effect to any partial
reallocation pursuant to clause (i) above) in accordance with the procedures set
forth in Section 2.05(j) for so long as such LC Exposure is outstanding;

 

(iii)          if the Borrower cash collateralizes any portion of such
Defaulting Lender’s LC Exposure pursuant to clause (ii) above, the Borrower
shall not be required to pay any fees to such Defaulting Lender pursuant to
Section 2.11(b) with respect to such

 

40

--------------------------------------------------------------------------------


 

Defaulting Lender’s LC Exposure during the period such Defaulting Lender’s LC
Exposure is cash collateralized;

 

(iv)          if all or any portion of such Defaulting Lender’s LC Exposure is
reallocated pursuant to clause (i) above, then all fees that otherwise would
have been payable to such Defaulting Lender pursuant to Section 2.11(b) with
respect to such Defaulting Lender’s reallocated LC Exposure shall be payable to
the non-Defaulting Lenders in accordance with such non-Defaulting Lenders’
Applicable Percentages; and

 

(v)           if all or any portion of such Defaulting Lender’s LC Exposure is
neither reallocated nor cash collateralized pursuant to clause (i) or
(ii) above, then, without prejudice to any rights or remedies of any Issuing
Bank or any other Lender hereunder, all facility fees that otherwise would have
been payable to such Defaulting Lender (solely with respect to the portion of
such Defaulting Lender’s Commitment that was utilized by such LC Exposure) and
Letter of Credit participation fees payable under Section 2.11(b) with respect
to such Defaulting Lender’s LC Exposure shall be payable to the applicable
Issuing Banks, ratably based on the portion of such LC Exposure attributable to
Letters of Credit issued by each Issuing Bank, until and to the extent that such
LC Exposure is reallocated and/or cash collateralized pursuant to clause (i) or
(ii) above; and

 

(d)           so long as such Lender is a Defaulting Lender, no Issuing Bank
shall be required to issue, amend or increase any Letter of Credit, unless such
Issuing Bank is satisfied that the Defaulting Lender’s then outstanding LC
Exposure, will be 100% covered by the Commitments of the non-Defaulting Lenders
and, to the extent such 100% coverage is not achieved, by cash collateral which
will be provided by the Borrower in accordance with Section 2.19(c), and
participating interests in any newly issued or increased Letter of Credit shall
be allocated among non-Defaulting Lenders in a manner consistent with
Section 2.19(c)(i) (and such Defaulting Lender shall not participate therein).

 

(e)           If (i) a Bankruptcy Event or a Bail-In Action with respect to a
parent of any Lender shall occur following the date hereof and for so long as
such event shall continue or (ii) an Issuing Bank has a good faith belief that
any Lender has defaulted in fulfilling its obligations under one or more other
agreements in which such Lender commits to extend credit (such Lender referenced
in clauses (i) and (ii), a “Disregarded Lender”), such Issuing Bank shall not be
required to issue, amend or increase any Letter of Credit, unless such Issuing
Bank is satisfied that the Disregarded Lender’s then outstanding LC Exposure,
will be 100% covered by the Commitments of the non-Disregarded Lenders and, to
the extent such 100% coverage is not achieved, by cash collateral which will be
provided by the Borrower in accordance with Section 2.19(c), and participating
interests in any newly issued or increased Letter of Credit shall be allocated
among non-Disregarded Lenders in a manner consistent with Section 2.19(c) (and
such Disregarded Lender shall not participate therein).

 

(f)            In the event that the Administrative Agent, the Borrower and the
Issuing Banks each agrees that a Defaulting Lender has adequately remedied all
matters that caused such Lender to be a Defaulting Lender, then the LC Exposure
of the Lenders shall be readjusted to reflect the inclusion of such Lender’s
Commitment and on such date such Lender shall purchase at par such of the
Revolving Loans of the other Lenders as the Administrative Agent shall determine
may be necessary in order for such Lender to hold such Loans in accordance with
its Applicable Percentage.

 

(g)           The rights and remedies against, and with respect to, a Defaulting
Lender under this Section 2.19 are in addition to, and cumulative and not in
limitation of, all other rights and remedies

 

41

--------------------------------------------------------------------------------


 

that the Administrative Agent, each Lender, each Issuing Bank or the Borrower or
any other Loan Party may have at any time against, or with respect to, such
Defaulting Lender.

 

SECTION 2.20             Increase of Commitments. (a) The Borrower shall have
the right to increase the total Commitments from time to time (each such
increase, a “Commitment Increase”) upon prior written notice to the
Administrative Agent (or other notice acceptable to the Administrative Agent),
by obtaining Commitments from one or more Persons to which an assignment could
be made pursuant to Section 9.04(b) (each, an “Increasing Lender”); provided
that (i) each Commitment Increase shall be in a principal amount of at least
$25,000,000, (ii) all such Commitment Increases shall not aggregate in excess of
$250,000,000, (iii) no Commitment Increase shall become effective unless, at
such time, (A) no Default then exists or would exist immediately after giving
effect thereto, (B) the representations and warranties set forth in this
Agreement and in the other Loan Documents are true and correct in all material
respects (and in all respects if already qualified by materiality), except to
the extent any such representations or warranties are limited to a specific
date, in which case, such representations or warranties are accurate in all
material respects as of such specific date, and (C) if requested by the
Administrative Agent, the Administrative Agent shall have received documents
consistent with those delivered pursuant to Section 4.01(b), (c) and/or (e) and
(iv) each such Increasing Lender, if not already a Lender hereunder, shall be
subject to the approval of the Administrative Agent and each Issuing Bank (such
approvals to not be unreasonably withheld) to the extent the consent of the
Administrative Agent or the Issuing Banks would be required to effect an
assignment under Section 9.04(b).  No Lender shall have any obligation to
provide any Commitment Increase unless and until it expressly agrees to do so in
its sole discretion. On the effective date of any Commitment Increase  (i) each
relevant Lender shall make available to the Administrative Agent such amounts in
immediately available funds as the Administrative Agent shall determine, for the
benefit of the other Lenders, as being required in order to cause, after giving
effect to such Commitment Increase and the use of such amounts to make payments
to such other Lenders, each Lender’s portion of the outstanding Revolving Loans
of all the Lenders to equal its Applicable Percentage of such outstanding
Revolving Loans, and (ii) the Borrower shall be deemed to have repaid and
reborrowed all outstanding Revolving Loans as of the date of any Commitment
Increase.  The deemed payments made pursuant to clause (ii) of the immediately
preceding sentence shall be accompanied by payment of all accrued interest on
the amount prepaid and, in respect of each Eurodollar Loan, shall be subject to
indemnification by the Borrower pursuant to the provisions of Section 2.16 if
the deemed payment occurs other than on the last day of the related Interest
Periods.

 

(b)           Each Increasing Lender that was not, prior to the effectiveness of
the applicable Commitment Increase, a Lender shall execute and deliver to the
Borrower and the Administrative Agent a New Lender Supplement (each, a “New
Lender Supplement”) substantially in the form of Exhibit C hereto, whereupon
such Increasing Lender shall become a party to this Agreement and shall be a
“Lender” for all purposes, and to the same extent as if originally a party
hereto and shall be bound by and be entitled to the benefits, of this Agreement.
Participating interests in Letters of Credit shall automatically be reallocated
among the Lenders in accordance with their respective Applicable Percentages on
the date of any such increase. For the avoidance of doubt, the operation of this
Section 2.20 in accordance with its terms is not an amendment subject to
Section 9.02.  No consent of any Lender (other than the Lenders participating in
the Commitment Increase) shall be required for any Commitment Increase pursuant
to this Section 2.20.

 

SECTION 2.21             Extension of Maturity Date.  (a) The Borrower may, by
delivering an Extension Request to the Administrative Agent (who shall promptly
deliver a copy to each of the Lenders), not less than 60 days in advance of the
Maturity Date in effect at such time (the “Existing Maturity Date”), request
that the Lenders extend the Existing Maturity Date to the first anniversary of

 

42

--------------------------------------------------------------------------------


 

such Existing Maturity Date.  Each Lender, acting in its sole discretion, shall,
by written notice to the Administrative Agent given not later than the date that
is the 20th day after the date of the Extension Request, or if such date is not
a Business Day, the immediately following Business Day (the “Response Date”),
advise the Administrative Agent in writing whether or not such Lender agrees to
the requested extension. Each Lender that advises the Administrative Agent that
it will not extend the Existing Maturity Date is referred to herein as a
“Non-extending Lender”; provided, that any Lender that does not advise the
Administrative Agent of its consent to such requested extension by the Response
Date and any Lender that is a Defaulting Lender on the Response Date shall be
deemed to be a Non-extending Lender.  The Administrative Agent shall notify the
Borrower, in writing, of the Lenders’ elections promptly following the Response
Date. The election of any Lender to agree to such an extension shall not
obligate any other Lender to so agree.  The Maturity Date may be extended no
more than two times pursuant to this Section 2.21.

 

(b)           (i) If, by the Response Date, Lenders holding Commitments that
aggregate 50% or more of the total Commitments shall constitute Non-extending
Lenders, then the Existing Maturity Date shall not be extended and the
outstanding principal balance of all Loans and other amounts payable hereunder
shall be payable, and the Commitments shall terminate, on the Existing Maturity
Date in effect prior to such extension.

 

(ii)           If (and only if), by the Response Date, Lenders holding
Commitments that aggregate more than 50% of the total Commitments shall have
agreed to extend the Existing Maturity Date (each such consenting Lender, an
“Extending Lender”), then effective as of the Existing Maturity Date, the
Maturity Date for such Extending Lenders shall be extended to the first
anniversary of the Existing Maturity Date (subject to satisfaction of the
conditions set forth in Section 2.21(d)).  In the event of such extension, the
Commitment of each Non-extending Lender shall terminate on the Existing Maturity
Date in effect for such Non-extending Lender prior to such extension and the
outstanding principal balance of all Loans and other amounts payable hereunder
to such Non-extending Lender shall become due and payable on such Existing
Maturity Date and, subject to Section 2.21(c) below, the total Commitments
hereunder shall be reduced by the Commitments of the Non-extending Lenders so
terminated on such Existing Maturity Date.

 

(c)           In the event of any extension of the Existing Maturity Date
pursuant to Section 2.21(b)(ii), the Borrower shall have the right on or before
the Existing Maturity Date, at its own expense, to require any Non-extending
Lender to transfer and assign without recourse (in accordance with and subject
to the restrictions contained in Section 9.04) all its interests, rights (other
than its rights to payments pursuant to Section 2.14, Section 2.15, Section 2.16
or Section 9.03 arising prior to the effectiveness of such assignment) and
obligations under this Agreement to one or more banks or other financial
institutions identified to the Non-extending Lender by the Borrower, which may
include any existing Lender (each a “Replacement Lender”), provided that
(i) such Replacement Lender, if not already a Lender hereunder, shall be subject
to the approval of the Administrative Agent and each Issuing Bank (such
approvals to not be unreasonably withheld) to the extent the consent of the
Administrative Agent or the Issuing Banks would be required to effect an
assignment under Section 9.04(b), (ii) such assignment shall become effective as
of a date specified by the Borrower (which shall not be later than the Existing
Maturity Date in effect for such Non-extending Lender prior to the effective
date of the requested extension) and (iii) the Replacement Lender shall pay to
such Non-extending Lender in immediately available funds on the effective date
of such assignment the principal of and interest accrued to the date of payment
on the outstanding principal amount Loans made by it hereunder and all other
amounts accrued and unpaid for its account or otherwise owed to it hereunder on
such date.

 

43

--------------------------------------------------------------------------------


 

(d)           As a condition precedent to each such extension of the Existing
Maturity Date pursuant to Section 2.21(b)(ii), the Borrower shall (i) deliver to
the Administrative Agent a certificate of the Borrower dated as of the Existing
Maturity Date signed by a Responsible Officer of the Borrower certifying that,
as of such date, both before and immediately after giving effect to such
extension, (A) the representations and warranties set forth in this Agreement
and the other Loan Documents are true and correct in all material respects (and
in all respects if already qualified by materiality), except to the extent any
such representations or warranties are limited to a specific date, in which
case, such representations and warranties are accurate in all material respects
as of such specific date, and (B) no Default exists and (ii) first make such
prepayments of the outstanding Loans and second provide such cash collateral (or
make such other arrangements satisfactory to the applicable Issuing Bank) with
respect to the outstanding Letters of Credit as shall be required such that,
after giving effect to the termination of the Commitments of the Non-extending
Lenders pursuant to Section 2.21(b) and any assignment pursuant to
Section 2.21(c), the aggregate Revolving Credit Exposure less the face amount of
any Letter of Credit supported by any such cash collateral (or other
satisfactory arrangements) so provided does not exceed the aggregate amount of
Commitments being extended.

 

(e)           For the avoidance of doubt, no consent of any Lender (other than
the Existing Lenders participating in the extension of the Existing Maturity
Date) shall be required for any extension of the Maturity Date pursuant to this
Section 2.21 and the operation of this Section 2.21 in accordance with its terms
is not an amendment subject to Section 9.02.

 

ARTICLE III

 

Representations and Warranties

 

To induce the Lenders and the Administrative Agent to enter into this Agreement,
the Borrower makes each of the representations and warranties set forth below:

 

SECTION 3.01             Organization; Powers.  Each Loan Party is duly
organized (where relevant), validly existing and in good standing (where
relevant) under the laws of the jurisdiction of its organization or formation,
except in the case of a Subsidiary, where the failure to so be duly organized,
validly exist or in good standing would not reasonably be expected to have a
Material Adverse Effect. Each Loan Party has all requisite power and authority
to carry on its business as now conducted and, except where the failure to do
so, individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect, is qualified to do business in, and is in good standing
(where relevant) in, every jurisdiction where such qualification is required.

 

SECTION 3.02             Authorization; Enforceability.  The Transactions are
within each Loan Party’s corporate (or equivalent) powers and have been duly
authorized by all necessary corporate and, if required, stockholder action. 
Each of this Agreement and the other Loan Documents has been duly executed and
delivered by each Loan Party party thereto and constitutes a legal, valid and
binding obligation of such Loan Party, enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

 

SECTION 3.03             Governmental Approvals; No Conflicts.  The Transactions
(a) do not require any consent or approval of, registration or filing with, or
any other action by, any Governmental Authority, except such as have been
obtained or made and are in full force and effect (except for (i) any reports
required to be filed by the Borrower with the SEC pursuant to the Exchange Act
or (ii) those that may be required from time to time in the ordinary course of
business that may be required to comply with

 

44

--------------------------------------------------------------------------------


 

certain covenants contained in the Loan Documents), (b) will not violate the
charter or by-laws (or equivalent organizational documents) of the Borrower or
of any other Loan Party, (c) will not violate any applicable law (including
ERISA and Environmental Laws) or regulation or any order of any Governmental
Authority to which any Loan Party is subject, and (d) will not violate or result
in a default under any indenture, agreement or other instrument binding upon the
Borrower or any other Loan Party or its assets or give rise to a right
thereunder to require any payment to be made by the Borrower or any of its
Subsidiaries, except in the case of clauses (a), (c) and (d) above for any such
violations or defaults that, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect.

 

SECTION 3.04             Financial Condition; No Material Adverse Change. 
(a) The Borrower has heretofore furnished to the Lenders its consolidated
balance sheet and consolidated statements of income, comprehensive income,
stockholders’ equity and cash flows as of and for (i) the fiscal year ended
December 31, 2016, reported on by Deloitte & Touche LLP.  Such financial
statements present fairly, in all material respects the consolidated financial
position, results of operations and cash flows of the Borrower as of such dates
and for such periods in accordance with GAAP.

 

(b)           As of the Closing Date, since December 31, 2016, there has been no
Material Adverse Change.

 

SECTION 3.05             Properties.  (a)  The Borrower and its Subsidiaries
have good title to, or valid leasehold interests in, all its real and personal
property material to their business, except for  minor defects in title that do
not interfere with their ability to conduct their business as currently
conducted or to utilize such properties for their intended purposes or where the
failure to have such title or interest would not reasonably be expected to have
a Material Adverse Effect.

 

(b)           The Borrower and its Subsidiaries collectively own, or are
licensed to use, all trademarks, tradenames, copyrights, patents and other
intellectual property used in their business, and such use by the Borrower and
its Subsidiaries, to the best of knowledge of the Borrower, does not infringe
upon the material rights of any other Person except as would not reasonably be
expected to have a Material Adverse Effect.

 

SECTION 3.06             Litigation and Environmental Matters.  (a)  There are
no actions, suits or proceedings or investigations by or before any arbitrator
or Governmental Authority pending against or, to the knowledge of any
Responsible Officer of the Borrower, threatened against or affecting the
Borrower or any of its Subsidiaries as to which there is a reasonable
expectation of an adverse determination and that, if adversely determined, could
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect.

 

(b)           Except with respect to any other matters that would not reasonably
be expected to, individually or in the aggregate, have a Material Adverse
Effect, the Borrower and its Subsidiaries (i) have not failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law, (ii) have not become
subject to any Environmental Liability, and (iii) have not received notice of
any claim with respect to any Environmental Liability.

 

SECTION 3.07             Compliance with Laws.  The Borrower and its
Subsidiaries are in compliance with all laws, regulations and orders of any
Governmental Authority applicable to them or their property, except where the
failure to do so, individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect.

 

45

--------------------------------------------------------------------------------


 

SECTION 3.08             Investment Company Status.  No Loan Party is an
“investment company” as such term is defined in, or subject to regulation under,
the Investment Company Act of 1940, as amended.

 

SECTION 3.09             Taxes.  The Borrower and its Subsidiaries have timely
filed or caused to be filed all Tax returns and reports required to have been
filed by them and have paid or caused to be paid all Taxes required to have been
paid by them, except (a) Taxes not yet delinquent, not yet in default or that
are being contested  in good faith by appropriate proceedings and for which the
Borrower or such Subsidiary, as applicable, has set aside on its books adequate
reserves or (b) to the extent that the failure to do so would not reasonably be
expected to have a Material Adverse Effect.

 

SECTION 3.10             ERISA.  No ERISA Event has occurred or is reasonably
expected to occur that, when taken together with all other such ERISA Events for
which liability is reasonably expected to occur, would reasonably be expected to
have a Material Adverse Effect.  The present value of all accumulated benefit
obligations of all underfunded Plans (based on the assumptions used for purposes
of Statement of Accounting Standards Codification 715-30-35-1A) did not, as of
the date of the most recent financial statements reflecting such amounts, exceed
the fair market value of the assets of all such underfunded Plans, in each case
by an amount that, if required to be paid by the Borrower and its Subsidiaries,
would reasonably be expected to have a Material Adverse Effect.

 

SECTION 3.11             Disclosure.  Neither the Information Memorandum nor any
of the other reports, financial statements or certificates or other written
information (other than information of a global economic or industry nature)
furnished by or on behalf of the Borrower or its Affiliates to the
Administrative Agent or any Lender in connection with the negotiation of this
Agreement or otherwise delivered hereunder (as modified or supplemented by other
written information so furnished prior to the relevant measurement date for this
representation and warranty), taken as a whole, contained as of the date such
reports, financial statements, certificates or other written information were so
furnished, any material misstatement of fact or omit to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided that, with respect to
projected financial information and other forward-looking statements, the
Borrower represents only that such information was prepared in good faith based
upon assumptions believed to be reasonable at the time; it being recognized by
the Lenders that such projections and other forward-looking statements are as to
future events and are not to be viewed as facts and that actual results during
the period or periods covered by any such projections or other forward-looking
statements may differ significantly from the projected results and such
differences may be material.

 

SECTION 3.12             Margin Regulations.  No part of the proceeds of any
Loan have been used or will be used by the Borrower or any Subsidiary, whether
directly or indirectly, for any purpose that entails a violation of Regulation U
or X of the Board.

 

SECTION 3.13             EEA Financial Institutions.  No Loan Party is an EEA
Financial Institution.

 

SECTION 3.14             Anti-Corruption Laws and Sanctions.  The Borrower has
implemented and maintains in effect policies and procedures designed to promote
compliance by the Borrower, its Subsidiaries and their respective directors,
officers and employees with Anti-Corruption Laws and applicable Sanctions, and
the Borrower, its Subsidiaries and their respective officers and directors and
to the knowledge of the Borrower its employees, are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects.  None of
(a) the Borrower, any Subsidiary or to the knowledge of the Borrower or such
Subsidiary any of their respective directors, officers or employees,

 

46

--------------------------------------------------------------------------------


 

or (b) to the knowledge of the Borrower, any agent of the Borrower or any
Subsidiary that will act in any capacity in connection with or benefit from the
credit facility established hereby, is a Sanctioned Person.   None of the
proceeds of this Agreement will be used by the Borrower directly or to the
Borrower’s knowledge indirectly, for the purpose of funding, financing or
facilitating any activities, business or transaction of or with any Sanctioned
Person or in any Sanctioned Country, to the extent such activities, business or
transaction would be prohibited by Sanctions if conducted by a corporation
incorporated in the United States or in a European Union member state, or will
violate any Anti-Corruption Law or applicable Sanctions.

 

ARTICLE IV

 

Conditions

 

SECTION 4.01             Closing Date.  This Agreement and the obligations of
the Lenders to make Loans and of any Issuing Bank to issue Letters of Credit
hereunder shall not become effective until the time and date (such time and
date, the “Closing Date”) on which each of the following conditions is satisfied
(or waived in accordance with Section 9.02):

 

(a)           The Administrative Agent shall have received this Agreement, duly
executed by each party hereto and the Guaranty, duly executed by each Guarantor
party thereto;

 

(b)           The Administrative Agent shall have received, for each Loan Party,
a certificate of good standing (or the equivalent) from the appropriate
governing agency of such Loan Party’s jurisdiction of organization (to the
extent the concept of good standing is applicable in such jurisdiction);

 

(c)           The Administrative Agent shall have received a certificate, dated
the Closing Date, of the Secretary or an Assistant Secretary of each Loan Party
(or, if any Loan Party does not have a secretary or assistant secretary, any
other Person duly authorized to execute such a certificate on behalf of such
Loan Party) certifying as to (i) specimen signatures of the persons authorized
to execute Loan Documents to which such Loan Party is a party, (ii) copies of
such Loan Party’s constituent organizational documents, and (iii) the
resolutions of the board of directors or other appropriate governing body of
such Loan Party  authorizing the execution, delivery and performance of the Loan
Documents to which it is a party;

 

(d)           At least three (3) Business Days prior to the Closing Date, the
Lenders shall have received all documentation and other information required by
bank regulatory authorities under applicable “know-your-customer” and anti-money
laundering rules and regulations, including the Patriot Act, to the extent
requested by the Lenders at least ten (10) Business Days prior to the Closing
Date;

 

(e)           The Administrative Agent shall have received a favorable written
legal opinion dated the Closing Date (addressed to the Administrative Agent and
the Lenders) of (i) Sidley Austin LLP, special counsel for the Loan Parties, in
form and substance reasonably satisfactory to the Administrative Agent (and each
Loan Party hereby requests such counsel to deliver such opinion) and (ii) James
L. Baldwin, Executive Vice President and General Counsel of the Borrower, in
form and substance reasonably satisfactory to the Administrative Agent;

 

(f)            The Administrative Agent shall have received a certificate, dated
the Closing Date and signed by a Responsible Officer of the Borrower, confirming
compliance as of the Closing Date with the conditions contained in paragraphs
(b) and (c) of Section 4.02;

 

47

--------------------------------------------------------------------------------


 

(g)           The Administrative Agent shall have received all fees and other
amounts due and payable on or prior to the Closing Date, including, to the
extent invoiced at least one Business Day prior to the Closing Date,
reimbursement or payment of all out-of-pocket expenses (including reasonable
fees and expenses of counsel) required to be reimbursed or paid by the Borrower
hereunder; and

 

(h)           Evidence reasonably satisfactory to the Administrative Agent that
all of the indebtedness of the Loan Parties under the Existing Credit Agreement
shall have been repaid in full and all commitments thereunder shall have been
terminated (which payment and termination may be contemporaneous with the
satisfaction of the conditions specified in this Section 4.01 and the
application of proceeds of any Borrowings to occur on the Closing Date).

 

The Administrative Agent shall notify the Borrower and the Lenders of the
Closing Date, and such notice shall be conclusive and binding.

 

SECTION 4.02             Conditions to Each Credit Event.  The several
obligations of each Lender to make a Loan on the occasion of any Borrowing and
of each Issuing Bank to issue, amend, renew or extend any Letter of Credit (each
a “Credit Event”), is subject to the satisfaction of the following conditions:

 

(a)           With respect to any Loan, the Administrative Agent shall have
received a duly executed Borrowing Request, and, with respect to any Letter of
Credit, the Administrative Agent and the applicable Issuing Bank shall have
received a duly executed Letter of Credit request in compliance with
Section 2.05(b) hereof or, in each case, such other notice or request reasonably
satisfactory to the Administrative Agent;

 

(b)           On and as of the Closing Date, the date of such Borrowing or the
date of issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, the representations and warranties set forth in this Agreement
(other than, after the Closing Date, those set forth in Sections 3.04(b) and
3.06) and in the other Loan Documents shall be true and correct in all material
respects (and in all respects if already qualified by materiality), except to
the extent any such representations or warranties are limited to a specific
date, in which case, such representations and warranties are accurate in all
material respects as of such specific date (and in all respects if already
qualified by materiality); and

 

(c)           As of the Closing Date, or at the time of and immediately after
giving effect to such Borrowing or the issuance, amendment, renewal or extension
of such Letter of Credit, as applicable, no Default shall have occurred and be
continuing.

 

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (b) and
(c) of this Section 4.02.

 

ARTICLE V

 

Affirmative Covenants

 

Until the Facility Termination, the Borrower covenants and agrees with the
Lenders that:

 

SECTION 5.01             Financial Statements; Ratings Change and Other
Information.  The Borrower will furnish to the Administrative Agent and each
Lender:

 

48

--------------------------------------------------------------------------------


 

(a)           on or before the date on which such financial statements are
required to be filed with the SEC (after giving effect to any permitted
extensions) or, if such financial statements are not required to be filed with
the SEC, on or before the date that is ninety (90) days after the end of each
such fiscal year, its audited consolidated balance sheet and consolidated
statements of income, comprehensive income, stockholders’ equity and cash flows
as of the end of and for such year, all certified by Deloitte & Touche LLP or
other independent public accountants of recognized national standing (without a
“going concern” or like qualification or exception and without any qualification
or exception as to the scope of such audit) to the effect that such consolidated
financial statements present fairly in all material respects the financial
condition and results of operations of the Borrower and its consolidated
Subsidiaries as of such dates and for such periods in accordance with GAAP;

 

(b)           on or before the date on which such financial statements are
required to be filed with the SEC (after giving effect to any permitted
extensions) with respect to each of the first three quarterly accounting periods
in each fiscal year of the Borrower or, if such financial statements are not
required to be filed with the SEC, on or before the date that is forty-five
(45) days after the end of each such quarterly accounting period, its
consolidated balance sheet and consolidated statements of income, comprehensive
income, stockholders’ equity and cash flows as of the end of and for such fiscal
quarter and the elapsed portion of the fiscal year ended with the last day of
such quarterly period, setting forth in each case in comparative form the
figures for the corresponding period or periods of (or, in the case of the
balance sheet, as of the end of) the previous fiscal year, all certified by one
of its Financial Officers as presenting fairly in all material respects the
financial condition and results of operations of the Borrower and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP,
subject to normal year-end audit adjustments and the absence of footnotes;

 

(c)           concurrently with any delivery of financial statements under
clause (a) or (b) above, a certificate of a Financial Officer of the Borrower
(i) certifying as to whether a Default has occurred and, if a Default has
occurred, specifying the details thereof and any action taken or proposed to be
taken with respect thereto and (ii) setting forth reasonably detailed
calculations demonstrating compliance with Section 6.04;

 

(d)           promptly after the same become publicly available, copies of all
periodic and other reports, proxy statements and other materials filed by the
Borrower with the SEC, or with any national securities exchange, or distributed
by the Borrower to its shareholders generally, as the case may be;

 

(e)           promptly after Moody’s or S&P shall have announced a change in the
rating established or deemed to have been established for the Index Debt,
written notice of such rating change; and

 

(f)            promptly following any request therefor, such other information
regarding the operations, business affairs and financial condition of the
Borrower or any Subsidiary, or compliance with the terms of this Agreement, as
the Administrative Agent or any Lender may reasonably request.

 

Information required to be delivered pursuant to subsections (a), (b) and (d) of
this Section 5.01 shall be deemed to have been delivered if such information, or
one or more annual or quarterly or other reports or proxy statements containing
such information shall have been posted and available on the website of the SEC
at http://www.sec.gov.

 

SECTION 5.02             Notices of Material Events.  The Borrower will furnish
to the Administrative Agent (for distribution to each Lender) prompt written
notice of the following:

 

49

--------------------------------------------------------------------------------


 

(a)           A Responsible Officer of the Borrower obtaining knowledge of the
existence of any Default; and

 

(b)           A Responsible Officer of the Borrower obtaining knowledge of the
filing or commencement of any action, suit or proceeding by or before any
arbitrator or Governmental Authority against or affecting the Borrower or any
Subsidiary that, if adversely determined, would reasonably be expected to have a
Material Adverse Effect.

 

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other Responsible Officer of the Borrower setting forth
the details of the event or development requiring such notice and any action
taken or proposed to be taken with respect thereto.

 

SECTION 5.03             Existence; Conduct of Business.  The Borrower will, and
will cause each of its Material Subsidiaries to, do or cause to be done all
things necessary to preserve, renew and keep in full force and effect (a) its
legal existence (in the case of the Borrower, to remain organized under the laws
of the United States, any state thereof or the District of Columbia) except,
solely in the case of  a Material Subsidiary, where the failure to do so would
not reasonably be expected to have a Material Adverse Effect and (b) the rights,
licenses, permits, privileges and franchises material to the conduct of its
business, except to the extent that failure to do so, individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect;
provided that the foregoing shall not prohibit any transaction permitted under
Section 6.02.

 

SECTION 5.04             Payment of Taxes.  The Borrower will, and will cause
each of its Material Subsidiaries to, pay its Tax liabilities, that, if not
paid, would reasonably be expected to have a Material Adverse Effect before the
same shall become delinquent or in default, except where (a) the validity or
amount thereof is being contested in good faith by appropriate proceedings and
(b) the Borrower or such Subsidiary has set aside on its books adequate reserves
with respect thereto.

 

SECTION 5.05             Maintenance of Properties; Insurance.  The Borrower
will, and will cause each of its Material Subsidiaries to, (a) keep and maintain
all property material to the conduct of its business in good working order and
condition, ordinary wear and tear excepted and casualty and condemnation
excepted, and (b) maintain, with financially sound and reputable insurance
companies, insurance (which may include self-insurance and co-insurance) in such
amounts and against such risks as are customarily maintained by companies
engaged in the same or similar businesses operating in the same or similar
locations, except in the case of clauses (a) and (b), to the extent that the
failure to do so would not reasonably be expected to have a Material Adverse
Effect or as otherwise not prohibited by this Agreement.

 

SECTION 5.06             Books and Records; Inspection Rights.  The Borrower
will, and will cause each of its Subsidiaries to, keep proper books of record
and account in which full, true and correct (in all material respects) entries
are made of all dealings and transactions in relation to its business and
activities, to the extent necessary to permit financial statements to be
prepared in conformity with GAAP.  The Borrower will, and will cause each of its
Subsidiaries to, permit any representatives designated by the Administrative
Agent or any Lender, upon reasonable prior notice, to visit and inspect its
properties, to examine and make extracts from its books and records, and to
discuss its affairs, finances and condition with its officers, all at such
reasonable times during normal business hours; provided that, unless an Event of
Default shall have occurred and be continuing, only one (1) visit shall be
permitted during any calendar year.  Notwithstanding anything to the contrary in
this Section 5.06, none of the Borrower or any of its Subsidiaries will be
required to disclose, permit the inspection, examination or making copies or
abstracts of, or discussion of, any document, information or other matter that
(i) constitutes non-financial trade

 

50

--------------------------------------------------------------------------------


 

secrets or non-financial proprietary information, (ii) in respect of which
disclosure to the Administrative Agent or any Lender (or their respective
representatives) is prohibited by Law or any binding agreement not entered into
in contemplation of avoiding such inspection and disclosure rights, (iii) is
subject to attorney-client or similar privilege or constitutes attorney work
product, or (iv) in respect of which the Borrower or any Subsidiary owes
confidentiality obligations to any third party not entered into in contemplation
of avoiding such inspection and disclosure rights.

 

SECTION 5.07             Compliance with Laws.  The Borrower will, and will
cause each of its Subsidiaries to, comply with all laws (including ERISA and
Environmental Laws), rules, regulations and orders of any Governmental Authority
applicable to it or its property, except where the failure to do so,
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect.  The Borrower will maintain in effect and enforce
policies and procedures designed to promote compliance by the Borrower, its
Subsidiaries and their respective directors, officers and employees with
Anti-Corruption Laws and applicable Sanctions.

 

SECTION 5.08             Use of Proceeds.  The proceeds of the Loans will be
used for general corporate purposes, of the Borrower and its Subsidiaries,
including to refinance debt, make and pay dividends and distributions, to
finance working capital needs, to make acquisitions and for other investments of
the Borrower and its Subsidiaries, in each case as otherwise permitted
hereunder.  The Borrower will not request any Borrowing or Letter of Credit, and
the Borrower shall not use and shall cause its Subsidiaries not to use, the
proceeds of any Borrowing or Letter of Credit in any manner that would result in
the representations and warranties set forth in Section 3.12 becoming untrue. 
The Borrower will not directly or to the Borrower’s knowledge, indirectly,
(i) use the proceeds of any Loan or Letter of Credit or (ii) lend, contribute or
otherwise make available such proceeds to any subsidiary, joint venture partner
or other Person, in any other manner that would result in a violation of
Sanctions by any Person (including any Person participating in the Loans,
whether as underwriter, advisor, investor, or otherwise), or for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person or in any Sanctioned Country, to the extent such
activities, business or transaction would be prohibited by Sanctions if
conducted by a corporation incorporated in the United States or in a European
Union member state, or will violate any Anti-Corruption Law.

 

SECTION 5.09             Additional Guarantors; Release of Guarantors.  The
Borrower shall cause (i) each of its Material Subsidiaries (other than a Foreign
Subsidiary) that incurs or assumes any Indebtedness for borrowed money in the
form of a debt security or a credit facility (other than this Agreement) with an
outstanding principal amount in excess of $100,000,000 (such Indebtedness for
borrowed money being herein referred to as “Threshold Indebtedness”), that is
Guaranteed by the Borrower or (ii) each of its Subsidiaries that Guarantees any
Threshold Indebtedness of the Borrower to become a party to the Guaranty as a
Guarantor within 30 days of the date such Subsidiary so incurs or assumes such
Threshold Indebtedness Guaranteed by the Borrower or Guarantees Threshold
Indebtedness of the Borrower (or such longer period of time as is acceptable to
the Administrative Agent).  In the event a Subsidiary that is a Guarantor ceases
to Guarantee or ceases to be the borrower of any such Threshold Indebtedness
referenced in the immediately preceding sentence, the Borrower may provide
written notice certifying to the occurrence of such event (which notice and
certification may be provided in advance of the occurrence of such event) to the
Administrative Agent, whereupon such Subsidiary shall automatically be released
from the Guaranty and shall cease to be a Guarantor immediately upon the
occurrence of such event.  The Lenders hereby authorize the Administrative Agent
to enter into any amendments, supplements or termination or release
confirmations to effect the provisions of this Section 5.09.

 

51

--------------------------------------------------------------------------------


 

ARTICLE VI

 

Negative Covenants

 

Until the Facility Termination, the Borrower covenants and agrees with the
Lenders that:

 

SECTION 6.01             Liens.  The Borrower will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Lien on any property
or asset now owned or hereafter acquired by it, except:

 

(a)           Permitted Encumbrances;

 

(b)           any Lien on any property or asset of the Borrower or any
Subsidiary existing on the date hereof (with all such Liens securing
Indebtedness of any Loan Party for borrowed money being set forth in
Schedule 6.01); provided that (i) such Lien shall not apply to any other
property or asset of the Borrower or any Subsidiary (other than the proceeds or
products of the property or asset originally subject to such Lien) and (ii) such
Lien shall secure only those obligations which it secures on the date hereof and
extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof (except by the amount of any accrued
interest and premiums with respect to such Indebtedness and transaction costs
and expenses in connection with such refinancing, refunding, extension, renewal
or replacement);

 

(c)           Liens of any Subsidiary in favor of any Loan Party or Liens of any
Loan Party in favor of another Loan party;

 

(d)           Liens securing Indebtedness outstanding consisting of Capital
Lease Obligations or purchase money obligations (including equipment leases)
provided that such Liens do not encumber any property other than property
financed by such Indebtedness or subject to such Capital Lease Obligations;

 

(e)           Liens on the assets of any Foreign Subsidiary;

 

(f)            any Lien existing on any property or asset prior to the
acquisition thereof by the Borrower or any Subsidiary (whether by merger or
otherwise) or existing on any property or asset of any Person that becomes a
Subsidiary after the date hereof prior to the time such Person becomes a
Subsidiary; provided that (i) such Lien is not created in contemplation of or in
connection with such acquisition or such Person becoming a Subsidiary, as the
case may be, (ii) such Lien shall not apply to any other property or assets of
the Borrower or any Subsidiary (except improvements or proceeds of such
property)  and (iii) such Lien shall secure only those obligations which it
secures on the date of such acquisition or the date such Person becomes a
Subsidiary, as the case may be, and any refinancing, replacement, modification,
repayment, redemption, refunding, renewal or extension thereof on such property
or assets and do not increase the outstanding principal amount thereof (except
by the amount of any accrued interest and premiums with respect to such
Indebtedness and transaction fees, costs and expenses in connection with such
refinancing, replacement, modification, repayment, redemption, refunding,
renewal or extension thereof);

 

(g)           Liens on fixed or capital assets acquired, constructed or improved
by the Borrower or any Subsidiary; provided that (i) such security interests and
the Indebtedness secured thereby are incurred prior to or within ninety (90)
days after such acquisition or the completion of such acquisition, construction
or improvement, (ii) the Indebtedness secured thereby does not exceed the cost

 

52

--------------------------------------------------------------------------------


 

of acquiring, constructing or improving such fixed or capital assets and
(iii) such security interests shall not apply to any other property or assets of
the Borrower or any Subsidiary;

 

(h)           Liens not otherwise permitted by clauses (a) through (g) above
securing any Indebtedness, the aggregate outstanding principal amount of which
as of the date of any incurrence thereof shall not exceed 7.5% of the
Consolidated Total Assets of the Borrower as of such date.

 

SECTION 6.02             Fundamental Changes.  (a)  The Borrower will not merge
into or consolidate with any other Person, or permit any other Person to merge
into or consolidate with it, or sell, transfer, lease or otherwise dispose of 
(directly or indirectly through a Subsidiary) (in one transaction or in a series
of transactions) all or substantially all of the assets of the Borrower and its
Subsidiaries on a consolidated basis to any Person other than the Borrower or a
Subsidiary, or liquidate or dissolve, except that, if at the time thereof and
immediately after giving effect thereto no Event of Default shall have occurred
and be continuing, any Person may merge into the Borrower in a transaction in
which the Borrower is the surviving corporation.

 

(b)           The Borrower will not, and will not permit any of its Subsidiaries
to, engage to any material extent in any business other than businesses of the
type conducted by the Borrower and its Subsidiaries on the date of execution of
this Agreement and businesses reasonably related, incidental or ancillary
thereto or that is a reasonable extension thereof.

 

SECTION 6.03             [Reserved].

 

SECTION 6.04             Financial Covenant; Leverage.  The Borrower will not
permit the ratio determined as of the last day of each of its fiscal quarters,
of (i) Consolidated Total Debt of the Borrower as of the last day of any fiscal
quarter to (ii) Consolidated EBITDA of the Borrower for the last four fiscal
quarters ending on the last day of such fiscal quarter (such ratio, the
“Leverage Ratio”) to be greater than 3.50 to 1:00; provided that, in connection
with any proposed acquisition or series of related acquisitions (that shall
close within six months of the first such related acquisition to close) by the
Borrower and/or any of its Subsidiaries for which the aggregate amount of
Indebtedness incurred and assumed in connection therewith is at least
$500,000,000 (as certified by the Borrower to the Administrative Agent, which
certificate shall contain a request to increase the Leverage Ratio pursuant to
the terms hereof and shall be delivered on or prior to the date that is 30 days
after the date the applicable Material Acquisition, or the last of a series of
acquisitions constituting the applicable Material Acquisition, is consummated
(it being agreed that notwithstanding the foregoing the Borrower hereby
certifies the foregoing with respect to the BAI Acquisition and the following
step-up shall apply to the BAI Acquisition) (a “Material Acquisition”), for the
period commencing on the date of consummation of a Material Acquisition, through
the first full twelve calendar month period ending immediately following the
consummation of the Material Acquisition, the maximum Leverage Ratio shall
instead be 4.00 to 1:00 (after which it shall automatically revert back to 3.50
to 1.00); provided, further, that in the event any such Indebtedness is incurred
prior to the consummation of such Material Acquisition and the Borrower provides
a certification to the Administrative Agent that the proceeds of such
Indebtedness are to be used in connection with the consummation of such Material
Acquisition (including Indebtedness incurred to pay related Transaction Costs),
such Indebtedness shall not be included in the calculation of the Borrower’s
Leverage Ratio until the consummation of the Material Acquisition.  In addition,
for the avoidance of doubt, the BAI Acquisition shall be deemed a Material
Acquisition.

 

SECTION 6.05             Transactions with Affiliates.  The Borrower will not,
and will not permit any of its Subsidiaries to, sell, lease or otherwise
transfer any property or assets to, or purchase, lease or otherwise acquire any
property or assets from, or otherwise engage in any other transactions with,

 

53

--------------------------------------------------------------------------------


 

any of its Affiliates, except (a) transactions at prices and on terms and
conditions not less favorable to the Borrower or such Subsidiary than could be
obtained on an arm’s-length basis from unrelated third parties, (b) compensation
to employees, officers, directors, members of management or consultants and the
payment and/or reimbursement of directors’ and officers’ fees and expenses and
the provision of indemnification to directors, officers, employees, members of
management and consultants of the  Borrower and the Subsidiaries,
(c) transactions between or among the Borrower and any Subsidiary or between or
among Subsidiaries, (d) pursuant to a contract or agreement for the sharing or
allocation of Taxes, (e) any agreement between any Person and an Affiliate of
such Person existing at the time such Person is acquired by or merged into such
Borrower or its Subsidiaries; provided that such agreement was not entered into
in contemplation of such acquisition or merger and (f) any dividend or other
distribution (whether in cash, securities or other property) with respect to any
Stock in the Borrower, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any Stock in the Borrower.

 

ARTICLE VII

 

Events of Default

 

If any of the following events (“Events of Default”) shall occur:

 

(a)           the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise; provided that with respect to such
reimbursement obligations in respect of any LC Disbursement, such failure shall
not constitute an Event of Default under this clause (a) until such failure
shall continue unremedied for a period of three (3) Business Days;

 

(b)           the Borrower shall fail to pay any interest on any Loan or any fee
or any other amount (other than an amount referred to in clause (a) of this
Article) payable under this Agreement, when and as the same shall become due and
payable, and such failure shall continue unremedied for a period of five
(5) Business Days;

 

(c)           any representation or warranty made or deemed made by or on behalf
of the Borrower or any other Loan Party that is a Material Subsidiary in or in
connection with this Agreement or in any report, certificate, financial
statement or other document furnished pursuant to or in connection with this
Agreement or any amendment or modification hereof or waiver hereunder, shall
prove to have been incorrect in any material respect when made or deemed made;

 

(d)           the Borrower shall fail to observe or perform any covenant,
condition or agreement contained in Sections 5.02(a), 5.03 (with respect to the
Borrower’s existence) or 5.08 or in Article VI;

 

(e)           the Borrower or any other Loan Party that is a Material Subsidiary
shall fail to observe or perform any covenant, condition or agreement contained
in any Loan Document (other than those specified in clause (a), (b) or (d) of
this Article), and such failure shall continue unremedied for a period of thirty
(30) days after the earlier of (i) the day a Financial Officer of the Borrower
first has actual knowledge of such failure and (ii) the Administrative Agent
giving notice thereof to the Borrower (which notice will be given at the request
of any Lender);

 

54

--------------------------------------------------------------------------------


 

(f)            the Borrower or any Loan Party that is a Material Subsidiary
shall fail to make any payment (whether of principal or interest and regardless
of amount) in respect of any Material Indebtedness, when and as the same shall
become due and payable, and such failure shall continue after any applicable
grace period;

 

(g)           (i) any default occurs in respect of any Material Indebtedness
that results in such Material Indebtedness becoming due prior to its scheduled
maturity or that enables or permits (with or without the giving of notice, the
lapse of time or both) the holder or holders of any Material Indebtedness or any
trustee or agent on its or their behalf to cause any Material Indebtedness to
become due, or to require the prepayment, repurchase, redemption or defeasance
thereof, prior to its scheduled maturity; provided that this clause (i) shall
not apply to any Indebtedness that becomes due as a result of any sale, lease,
transfer or other disposition of property or assets securing such Indebtedness
and (ii) any default in observance or performance of any of the obligations of
the Borrower or any Material Subsidiary under any Swap Agreement that results in
the exercise by the counterparty thereunder of such counterparty’s right to
terminate its position under such Swap Agreement, and the Swap Termination Value
owed by the Borrower or such Material Subsidiary as a result of such termination
is greater than $100,000,000.

 

(h)           an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of the Borrower or any Significant Subsidiary (including any group of
Subsidiaries considered collectively in the aggregate, that would constitute a
Significant Subsidiary) or its debts, or of a substantial part of its assets,
under any Federal, state or foreign bankruptcy, insolvency, receivership or
similar law now or hereafter in effect or (ii) the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for the
Borrower or any such Significant Subsidiary (including any group of Subsidiaries
considered collectively in the aggregate, that would constitute a Significant
Subsidiary) or for a substantial part of its assets, and, in any such case, such
proceeding or petition shall continue undismissed, undischarged or unbonded for
sixty (60) consecutive days or an order or decree approving or ordering any of
the foregoing shall be entered;

 

(i)            the Borrower or any Significant Subsidiary (including any group
of Subsidiaries considered collectively in the aggregate, that would constitute
a Significant Subsidiary) shall (i) voluntarily commence any proceeding or file
any petition seeking liquidation, reorganization or other relief under any
Federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in clause (h) of this Article, (iii) apply for or consent to the appointment of
a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Borrower or any Significant Subsidiary (including any group of
Subsidiaries considered collectively in the aggregate, that would constitute a
Significant Subsidiary) or for a substantial part of its assets, (iv) file an
answer admitting the material allegations of a petition filed against it in any
such proceeding or (v) make a general assignment for the benefit of creditors or
(vi) take any action for the purpose of effecting any of the foregoing;

 

(j)            the Borrower or any Significant Subsidiary (including any group
of Subsidiaries considered collectively in the aggregate, that would constitute
a Significant Subsidiary) shall become unable, admit in writing its inability or
fail generally to pay its debts as they become due;

 

(k)           one or more judgments for the payment of money in an aggregate
amount in excess of $100,000,000 (to the extent not covered by independent
third-party insurance or indemnity (other than standard deductibles) as to which
the insurer or indemnnitor has been notified of such judgment and has not denied
coverage thereof) shall be entered against the Borrower or any Material
Subsidiary and the same shall remain undischarged for a period of 60 consecutive
days during which

 

55

--------------------------------------------------------------------------------


 

execution shall not be effectively stayed, or any action shall be legally taken
by a judgment creditor to attach or levy upon any assets of the Borrower or such
Material Subsidiary to enforce any such judgment;

 

(l)            an ERISA Event shall have occurred that results in liability of
the Borrower or any Material Subsidiary in an aggregate amount which would
reasonably be expected to have a Material Adverse Effect;

 

(m)          a Change in Control shall occur; or

 

(n)           the Guaranty shall cease to be valid and enforceable against any
Guarantor that is a Significant Subsidiary (including any group of Subsidiaries
considered collectively in the aggregate, that would constitute a Significant
Subsidiary), or any such Person or Persons shall so assert in writing;

 

then, and during the continuance of any Event of Default (other than an event
with respect to the Borrower described in clauses (h) or (i) of this Article),
and at any time thereafter during the continuance of such event, the
Administrative Agent may, and at the request of the Required Lenders shall, by
notice to the Borrower, take either or both of the following actions, at the
same or different times:  (i) terminate the Commitments, and thereupon the
Commitments shall terminate immediately, and (ii) declare the Loans then
outstanding to be due and payable in whole (or in part, in which case any
principal not so declared to be due and payable may thereafter be declared to be
due and payable), and thereupon the principal of the Loans so declared to be due
and payable, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder, shall become  due and payable
immediately, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower; and in case of any Event of
Default with respect to the Borrower described in clause (h) or (i) of this
Article, the Commitments shall automatically terminate and the principal of the
Loans then outstanding, together with accrued interest thereon and all fees and
other obligations of the Borrower accrued hereunder, shall automatically become
due and payable, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrower.

 

ARTICLE VIII

 

The Administrative Agent; the Agents

 

SECTION 8.01             The Administrative Agent; the Agents.  (a)  Each of the
Lenders and each Issuing Bank hereby irrevocably appoints the Administrative
Agent as its agent and authorizes the Administrative Agent to take such actions
on its behalf and to exercise such powers as are delegated to the Administrative
Agent by the terms hereof and of the other Loan Documents, together with such
actions and powers as are reasonably incidental thereto.

 

(b)           The bank serving as the Administrative Agent hereunder shall have
the same rights and powers in its capacity as a Lender as any other Lender and
may exercise the same as though it were not the Administrative Agent, and such
bank and its Affiliates may accept deposits from, lend money to and generally
engage in any kind of business with the Borrower or any Subsidiary or other
Affiliate thereof as if it were not the Administrative Agent hereunder.

 

(c)           The Administrative Agent shall not have any duties or obligations
except those expressly set forth herein and in the other Loan Documents. 
Without limiting the generality of the foregoing (a) the Administrative Agent
shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing, (b) the Administrative Agent
shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary

 

56

--------------------------------------------------------------------------------


 

rights and powers expressly contemplated hereby  and in  the other Loan
Documents that the Administrative Agent is required to exercise in writing as
directed by the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in
Section 9.02), and (c) except as expressly set forth herein, the Administrative
Agent shall not have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Subsidiaries that is communicated to or obtained by the bank serving as
Administrative Agent or any of its Affiliates in any capacity.  The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02) or in the absence of its own gross negligence or
willful misconduct.  The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection herewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein, (iv) the validity, enforceability, effectiveness or genuineness of
this Agreement or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

(d)           The Administrative Agent shall be entitled to rely upon, and shall
not incur any liability for relying upon, any notice, request, certificate,
consent, statement, instrument, document or other writing believed by it to be
genuine and to have been signed or sent by the proper Person.  The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to be made by the proper Person, and shall not
incur any liability for relying thereon.  The Administrative Agent may consult
with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

 

(e)           The Administrative Agent may perform any and all its duties and
exercise its rights and powers by or through any one or more sub-agents
appointed by the Administrative Agent.  The Administrative Agent and any such
sub-agent may perform any and all its duties and exercise its rights and powers
through their respective Related Parties.  The exculpatory provisions of the
preceding paragraphs shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the revolving
credit facility provided for herein as well as activities as Administrative
Agent.

 

(f)            Subject to the appointment and acceptance of a successor
Administrative Agent as provided in this paragraph, the Administrative Agent may
resign at any time by notifying the Lenders, the Issuing Banks and the
Borrower.  Upon any such resignation, the Required Lenders shall have the right,
subject to the consent of the Borrower (unless an Event of Default under clauses
(a), (b), (h) or (i) of Article VII has occurred and is continuing), to appoint
a successor.  If no successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within sixty (60) days after
the retiring Administrative Agent gives notice of its resignation, then the
retiring Administrative Agent may, on behalf of the Lenders and the Issuing
Banks, appoint a successor Administrative Agent which shall be a bank with an
office in New York, New York, or an Affiliate of any such bank.  Upon the
acceptance of its appointment as Administrative Agent hereunder by a successor,
such successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and

 

57

--------------------------------------------------------------------------------


 

obligations hereunder.  The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor.  After the
Administrative Agent’s resignation hereunder, the provisions of this Article and
Section 9.03 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as Administrative Agent.

 

(g)           Each Lender acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement.  Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any related agreement or any document furnished hereunder or thereunder.

 

(h)           Anything herein to the contrary notwithstanding, none of the
Agents or the Bookrunners listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except in their capacity, as applicable, as Agent, a Lender or any
Issuing Bank hereunder.

 

ARTICLE IX

 

Miscellaneous

 

SECTION 9.01             Notices.  (a)  Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile or, to the extent
provided in paragraph (b) below, facsimile or electronic mail, as follows:

 

(i)            if to the Borrower, to it at Dr Pepper Snapple Group, Inc. 5301
Legacy Drive, Plano, Texas 75024, Attention of Taun Dimatteo, Senior Vice
President & Treasurer (Facsimile No. 972- 673-6732; Email:
taun.dimatteo@dpsg.com), with a copy to Martin M. Ellen,  Executive Vice
President and Chief Financial Officer (Facsimile No. 972-673-7879; Email:
martin.ellen@dpsg.com) and James Baldwin, Executive Vice President and General
Counsel (Facsimile No. 972-673-8130; Email: jim.baldwin@dpsg.com);

 

(ii)           if to the Administrative Agent, to JPMorgan Chase Bank, N.A., 500
Stanton Christiana Road, NCC5, Floor 1, Newark, DE 19713-2107, Attention of Jane
Dreisbach (Facsimile No. (302) 634-4733; Email: jane.dreisbach@jpmorgan.com),
with a copy to JPMorgan Chase Bank, 383 Madison Avenue, 24th Floor, New York
10179, Attention of Tony Yung (Facsimile No. (212) 270-6637; Email:
tony.yung@jpmorgan.com);

 

(iii)          if to JPMorgan as Issuing Bank, to JPMorgan Chase Bank, N.A., 500
Stanton Christiana Road, NCC5, Floor 1, Newark, DE 19713-2107, Attention of Jane
Dreisbach (Facsimile No. (302) 634-4733; Email: jane.dreisbach@jpmorgan.com),
with a copy to JPMorgan Chase Bank, 383 Madison Avenue, 24th Floor, New York
10179,

 

58

--------------------------------------------------------------------------------


 

Attention of Tony Yung (Facsimile No. (212) 270-6637; Email:
tony.yung@jpmorgan.com);

 

(iv)          if to any other Lender, to it at its address (or facsimile number
or electronic mail address) set forth in its Administrative Questionnaire.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through Electronic Systems, to the extent provided
in paragraph (b) below, shall be effective as provided in said paragraph (b).

 

(b)           Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender.  The Administrative Agent, an
Issuing Bank or the Borrower may, in its discretion, agree to accept notices and
other communications to it hereunder by facsimile or electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.   The Borrower agrees
that the Administrative Agent may, but shall not be obligated to, make
Communications available to the Issuing Banks and the other Lenders by posting
the Communications on Debt Domain, Intralinks, Syndtrak, ClearPar or a
substantially similar Electronic System.  “Communications” means, collectively,
any notice, demand, communication, information, document or other material
provided by or on behalf of any Loan Party pursuant to any Loan Document or the
transactions contemplated therein which is distributed by the Administrative
Agent, any Lender or any Issuing Bank by means of electronic communications
pursuant to this Section, including through an Electronic System. Any Electronic
System used by the Administrative Agent is provided “as is” and “as available.” 
The Agent Parties (as defined below) do not warrant the adequacy of such
Electronic Systems and expressly disclaim liability for errors or omissions in
the Communications.   “Electronic System” means any electronic system, including
e-mail, e-fax, Intralinks®, ClearPar®, Debt Domain, Syndtrak and any other
Internet or extranet-based site, whether such electronic system is owned,
operated or hosted by the Administrative Agent or any Issuing Bank and any of
its respective Related Parties or any other Person, providing for access to data
protected by passcodes or other security system.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii) above, if such notice, email or other communication is not sent
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

 

(c)           Any party hereto may change its address or facsimile number for
notices and other communications hereunder by notice to the other parties
hereto.  All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt.

 

59

--------------------------------------------------------------------------------


 

(d)           NONE OF THE ADMINISTRATIVE AGENT, THE BOOKRUNNERS, THE ISSUING
BANKS, ANY OF THE LENDERS, OR ANY RELATED PARTY OF ANY OF THE FOREGOING PERSONS
OR ANY OF THEIR OFFICERS, DIRECTORS, PARTNERS, EMPLOYEES, AGENTS, ADVISORS OR
REPRESENTATIVES (COLLECTIVELY, THE “AGENT PARTIES”) SHALL BE LIABLE FOR ANY
DAMAGES ARISING FROM THE USE BY UNINTENDED RECIPIENTS OF ANY INFORMATION OR
OTHER MATERIALS DISTRIBUTED BY IT THROUGH TELECOMMUNICATIONS, ELECTRONIC OR
OTHER INFORMATION TRANSMISSION SYSTEMS IN CONNECTION WITH THIS AGREEMENT, THE
OTHER LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY, AND EACH SUCH
PARTY EXPRESSLY DISCLAIMS LIABILITY FOR ERRORS OR OMISSIONS IN SUCH
TELECOMMUNICATIONS, ELECTRONIC OR OTHER INFORMATION TRANSMISSION SYSTEMS OR
THEREBY, EXCEPT TO THE EXTENT ARISING FROM THE BAD FAITH, GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT OF SUCH PARTY, OR THE MATERIAL BREACH BY SUCH PARTY OF
SECTION 9.12, IN EACH CASE IN THE USE OF SUCH SYSTEMS, AS DETERMINED BY A FINAL,
NON- APPEALABLE JUDGMENT OF A COURT OF COMPETENT JURISDICTION.  NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING WITHOUT LIMITATION, ANY
WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT
OF THIRD-PARTY RIGHTS OR FREEDOM FROM VIRUSES OR CODE DEFECTS IS MADE BY THE
AGENT PARTIES IN CONNECTION WITH SUCH TELECOMMUNICATIONS, ELECTRONIC OR OTHER
INFORMATION TRANSMISSION SYSTEMS.

 

SECTION 9.02             Waivers; Amendments.  (a)  No failure or delay by the
Administrative Agent, any Issuing Bank or any Lender in exercising any right or
power hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power.  The
rights and remedies of the Administrative Agent, the Issuing Banks and the
Lenders hereunder are cumulative and are not exclusive of any rights or remedies
that they would otherwise have.  No waiver of any provision of this Agreement or
consent to any departure by the Borrower therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) of this Section,
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given.  Without limiting the generality of the
foregoing, the making of a Loan or issuance of a Letter of Credit shall not be
construed as a waiver of any Default, regardless of whether the Administrative
Agent, any Lender or any Issuing Bank may have had notice or knowledge of such
Default at the time.

 

(b)           Neither this Agreement nor any other Loan Document nor any
provision hereof may be waived, amended or modified except pursuant to an
agreement or agreements in writing entered into by the Borrower and the Required
Lenders or by the Borrower and the Administrative Agent with the consent of the
Required Lenders; provided that no such agreement shall (i) increase the
Commitment of any Lender without the written consent of such Lender, (ii) reduce
the principal amount of any Loan or LC Disbursement or reduce the rate of
interest thereon (other than interest accruing pursuant to Section 2.12(c) or a
waiver thereof), or reduce any fees payable hereunder, without the written
consent of each Lender affected thereby, (iii) postpone the scheduled date of
payment of the principal amount of any Loan or LC Disbursement, or any interest
thereon (other than interest accruing pursuant to Section 2.12(c) or a waiver
thereof), or any fees payable hereunder, or reduce the amount of, waive or
excuse any such payment, or postpone the scheduled date of expiration of any
Commitment, without the written consent of each Lender affected thereby,
(iv) change Section 2.17(b) or (c) in a manner that would alter the pro rata
sharing of payments required thereby, without the written consent of each
Lender, (v) change any of the

 

60

--------------------------------------------------------------------------------


 

provisions of this Section or the definition of “Required Lenders” or any other
provision hereof specifying the number or percentage of Lenders required to
waive, amend or modify any rights hereunder or make any determination or grant
any consent hereunder, without the  written consent of each Lender or
(vi) release all or substantially all of the Guarantors (other than in
accordance with Section 9.17) without the written consent of each Lender;
provided further that no such agreement shall amend, modify or otherwise affect
the rights or duties of the Administrative Agent or the Issuing Banks hereunder
without the prior written consent of the Administrative Agent or the Issuing
Banks, as the case may be.  Notwithstanding the foregoing, no consent with
respect to any amendment, waiver or other modification of this Agreement shall
be required of any Defaulting Lender to the extent set forth in Section 2.19(b).

 

(c)           Notwithstanding anything in this Agreement (including, without
limitation, this Section 9.02(b)) or any other Loan Document to the contrary,
(i) this Agreement and the other Loan Documents may be amended to effect a
Commitment Increase or an extension of this Agreement pursuant to Section 2.20
or 2.21, respectively, (and the Administrative Agent and the Borrowers may
effect such amendments to this Agreement and the other Loan Documents without
the consent of any other Person) as may be necessary or appropriate, in the
reasonable opinion of the Administrative Agent and the Borrower, to effect the
terms of any such Commitment Increase or extension of this Agreement; and
(ii) guarantees or supplements or joinders to the Guaranty executed by
Subsidiaries in connection with this Agreement or any terminations or releases
thereof pursuant to Section 9.17 may be in a form reasonably determined by the
Administrative Agent and may be, together with any other Loan Document, entered
into, amended, supplemented or waived (without the consent of any other Person)
by the applicable Subsidiary or Subsidiaries, Loan Party or Loan Parties and the
Administrative Agent in its sole discretion.

 

(d)           Notwithstanding the foregoing, the Administrative Agent, with the
prior written consent of the Borrower, may amend, modify or supplement any Loan
Document without the consent of any Lender or the Required Lenders in order to
correct, amend or cure any ambiguity, inconsistency or defect or correct any
typographical error or other error in any Loan Document and such amendment shall
become effective without any further action or consent of any other party to any
Loan Document if the same is not objected to in writing by the Required Lenders
within five Business Days following receipt of notice thereof.

 

SECTION 9.03             Expenses; Indemnity; Damage Waiver.  (a)  The Borrower
shall pay (i) all reasonable and documented out-of-pocket expenses (including
due diligence expenses, syndication expenses, consultant’s fees and expenses,
travel expenses, and reasonable fees, charges and disbursements of one counsel
and if reasonably required by the Administrative Agent, local counsel or
specialist counsel, and, if counsel for the Administrative Agent determines in
good faith that there is a conflict of interest that requires separate
representation for any Agent, any Bookrunner, any Issuing Bank or any Lender,
one additional counsel for each Person subject to such conflict of interest (in
each case except allocated costs of in-house counsel)) incurred by the
Bookrunners, the Administrative Agent, and their respective Affiliates, in
connection with the syndication of the credit facilities provided for herein,
the preparation and administration of this Agreement or any amendments,
modifications or waivers of the provisions hereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable and documented out-of-pocket expenses incurred by each Issuing Bank
in connection with the issuance, amendment, renewal or extension of any Letter
of Credit or any demand for payment thereunder and (iii) all reasonable and
documented out-of-pocket expenses incurred by any Agent, the Bookrunners, any
Issuing Bank or any Lender, including the fees, charges and disbursements of any
counsel for the Administrative Agent, the Bookrunners, any Issuing Bank or any
Lender in connection with the enforcement or protection of its rights (A) in
connection with this Agreement, including its rights under this Section, or
(B) in connection with the Loans made or Letters of Credit issued hereunder,

 

61

--------------------------------------------------------------------------------


 

including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit.

 

(b)           The Borrower shall indemnify the Administrative Agent, the
Bookrunners, each Issuing Bank and each Lender, and each Related Party of any of
the foregoing Persons (each such Person being called an “Indemnitee”) against,
and hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses, including the reasonable fees, charges and
disbursements of any counsel for any Indemnitee, incurred by or asserted against
any Indemnitee arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement or any agreement or instrument
contemplated hereby, the performance by the parties hereto of their respective
obligations hereunder or the consummation of the Transactions or any other
transactions contemplated hereby, (ii) any Loan or Letter of Credit or the use
of the proceeds therefrom (including any refusal by any Issuing Bank to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Borrower or any of
its Subsidiaries, or any Environmental Liability related in any way to the
Borrower or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto; provided that such indemnity shall not, as to
any Indemnitee, be available to (A) the extent that such losses, claims,
damages, liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to arise from the bad faith,
gross negligence or willful misconduct of such Indemnitee or the material breach
by such Indemnitee of the express terms of this Agreement, (B) to the extent
that such losses, claims, damages, liabilities or related expenses arise out of,
or in connection with, any proceeding that does not involve an act or omission
by the Borrower or any of its Affiliates and that is brought by an Indemnitee
against any other Indemnitee (other than in its capacity as an agent, arranger
or bookrunner with respect to the credit facility evidenced hereby) or (C) to
the extent of any settlement of any proceeding if the amount of such settlement
was effected without the Borrower’s consent (which consent shall not be
unreasonably withheld), but if settled with the Borrower’s written consent or if
there is a final judgment for the plaintiff in any such proceeding, the Borrower
agrees to indemnify and hold harmless each Indemnitee from and against any and
all losses, claims, damages, liabilities and expenses by reason of such
settlement or judgment in accordance with this Section 9.03(b).  To the extent
that the undertakings to defend, indemnify, pay and hold harmless as set forth
in this Section 9.03(b) may be unenforceable in whole or in part because they
are violative of any law or public policy, the Borrower shall contribute the
maximum portion that it is permitted to pay and satisfy under applicable law to
the payment and satisfaction of all such losses, claims, damages, liabilities
and related expenses incurred by the Indemnitees or any of them. This
Section 9.03(b) shall not apply with respect to Taxes other than any Taxes that
represent losses, claims or damages arising from any non-Tax claim.

 

(c)           To the extent that the Borrower fails to pay any amount required
to be paid by it to the Administrative Agent, the Bookrunners or any Issuing
Bank under paragraph (a) or (b) of this Section, each Lender severally agrees to
pay to the Administrative Agent, the Bookrunners or such Issuing Bank, as the
case may be, such Lender’s Applicable Percentage (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount; provided that (i) the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent, the Bookrunners or such Issuing
Bank in its capacity as such and (ii) no such payment shall release any of the
Borrower’s indemnity or reimbursement obligations under the Loan Documents.

 

62

--------------------------------------------------------------------------------


 

(d)           To the extent permitted by applicable law, the Borrower shall not
assert, and hereby waives, any claim against any Indemnitee, and each Indemnitee
shall not assert, and hereby waives, any claim against the Borrower, in each
case on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement or any agreement or
instrument contemplated hereby, the Transactions, any Loan or Letter of Credit
or the use of the proceeds thereof; provided that nothing contained in this
paragraph shall limit the Borrower’s obligations set forth in this Section 9.03.

 

SECTION 9.04             Successors and Assigns.  (a)  The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby (including any
Affiliate of an Issuing Bank that issues any Letter of Credit), except that
(i) the Borrower may not assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by the Borrower without such consent shall be
null and void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section.  Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of any Issuing Bank that issues any
Letter of Credit), Participants (to the extent provided in paragraph (c) of this
Section) and, to the extent expressly contemplated hereby, the Related Parties
of each of the Administrative Agent, the Issuing Banks and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.

 

(b)           (i)            Subject to the conditions set forth in paragraph
(b)(ii) below, any Lender may assign to one or more assignees (other than
(i) the Borrower and its Subsidiaries, (ii) natural persons and investment
vehicles of natural persons and (iii) any Defaulting Lender or any Subsidiary of
a Defaulting Lender) all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it) with the prior written consent (such consent not to be
unreasonably withheld, delayed or conditioned) of:

 

(A)          the Borrower, provided that, the Borrower shall be deemed to have
consented to an assignment unless it shall have objected thereto by written
notice to the Administrative Agent within fifteen (15) Business Days after
having received a written request for its consent to such proposed assignment;
provided further that no consent of the Borrower shall be required for an
assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if an
Event of Default under Article VII(a), (b), (h) or (i) has occurred and is
continuing, any other assignee; and

 

(B)          the Administrative Agent, provided that no consent of the
Administrative Agent shall be required for an assignment of any Commitment to an
assignee that is a Lender with a Commitment immediately prior to giving effect
to such assignment; and

 

(C)          in the case of an assignment of any Commitment, each Issuing Bank.

 

(ii)           Assignments shall be subject to the following additional
conditions:

 

(A)          except in the case of an assignment to a Lender or an Affiliate of
a Lender or an assignment of the entire remaining amount of the assigning

 

63

--------------------------------------------------------------------------------


 

Lender’s Commitment or Loans, the amount of the Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 unless each of the
Borrower and the Administrative Agent otherwise consent, provided that no such
consent of the Borrower shall be required if an Event of Default under
Article VII(a), (b), (h) or (i) has occurred and is continuing;

 

(B)          each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement, provided that this clause shall not be construed to prohibit the
assignment of a proportionate part of all the assigning Lender’s rights and
obligations in respect of Commitments or Loans or to prohibit assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of Commitments or Loans;

 

(C)          the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and

 

(D)          the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower and any of
its Subsidiaries, and their related parties or their respective securities) will
be made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws.

 

For the purposes of this Section 9.04(b), the term “Approved Fund” means any
Person (other than a natural person) that is engaged in making, purchasing,
holding or investing in bank loans and similar extensions of credit in the
ordinary course of its business and that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.

 

(iii)          Subject to acceptance and recording thereof pursuant to
paragraph (b) of this Section, from and after the effective date specified in
each Assignment and Assumption the assignee thereunder shall be a party hereto
and, to the extent of the interest assigned by such Assignment and Assumption,
have the rights and obligations of a Lender under this Agreement, and the
assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Assumption, be released from its obligations under this
Agreement (and, in the case of an Assignment and Assumption covering all of the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto) but shall continue to be entitled to the
benefits of Sections 2.14, 2.15, 2.16 and 9.03 to the extent that any claim
thereunder relates to an event arising prior to such assignment.  Any assignment
or transfer by a Lender of rights or obligations under this Agreement that does
not comply with this Section 9.04 shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (c) of this Section.

 

64

--------------------------------------------------------------------------------


 

(iv)          The Administrative Agent, acting for this purpose as an agent of
the Borrower, shall maintain at one of its offices in the United States a copy
of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount (and stated interest) of the Loans and LC Disbursements and
any interest thereon owing to, each Lender pursuant to the terms hereof from
time to time (the “Register”).  The entries in the Register shall be conclusive
absent manifest error, and the Borrower, the Administrative Agent, the Issuing
Banks and the Lenders shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement.  The Register shall be available for inspection by the Borrower,
any Issuing Bank and any Lender, at any reasonable time and from time to time
upon reasonable prior notice.

 

(v)           Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section and any written consent to such assignment required by paragraph
(b) of this Section, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register;
provided that if either the assigning Lender or the assignee shall have failed
to make any payment required to be made by it pursuant to Sections 2.04(c),
2.05(d) or (e), 2.06(b), 2.17(d) or 9.03(c), the Administrative Agent shall have
no obligation to accept such Assignment and Assumption and record the
information therein in the Register unless and until such payment shall have
been made in full, together with all accrued interest thereon.  No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

 

(c)           (i)            Any Lender may, without the consent of the
Borrower, the Administrative Agent or any Issuing Bank, sell participations to
one or more banks or other entities (a “Participant”) (other than (i) the
Borrower and its Subsidiaries, (ii) natural persons and investment vehicles of
natural persons and (iii) any Defaulting Lender or any Subsidiary of a
Defaulting Lender) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Commitment and the Loans
owing to it); provided that (A) such Lender’s obligations under this Agreement
shall remain unchanged, (B) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (C) the
Borrower, the Administrative Agent, the Issuing Banks and the other Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement.  Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the first proviso to Section 9.02(b) that
affects such Participant.  Subject to paragraph (c)(ii) of this Section, the
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.14, 2.15 and 2.16 (subject to the requirements and limitations
therein, including the requirements under Section 2.16(e), it being understood
that the documentation required under Section 2.16(e) shall be delivered to the
participating Lender) to the same extent as if it were a Lender and had acquired
its interest by assignment pursuant to paragraph (b) of this Section; provided
that such Participant agrees to be subject to the provisions of Sections 2.17
and 2.18 as if it were an assignee under paragraph (b) of this

 

65

--------------------------------------------------------------------------------


 

Section. Each Lender that sells a participation agrees, at the Borrower’s
request and expense, to use reasonable efforts to cooperate with the Borrower to
effectuate the provisions of Section 2.18(b) with respect to any Participant. 
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 9.08 as though it were a Lender; provided that such
Participant agrees to be subject to Section 2.17(c) as though it were a Lender.

 

(ii)           A Participant shall not be entitled to receive any greater
payment under Section 2.14 or 2.16 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless (x) the sale of the participation to such Participant is made with the
Borrower’s prior written consent or (y) such entitlement to receive a greater
payment results from a Change in Law that occurs after the Participant acquired
the applicable participation.  A Participant that would be a Foreign Lender if
it were a Lender shall not be entitled to the benefits of Section 2.16 unless
the Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrower, to comply with
Section 2.16(e) as though it were a Lender and in any event shall not be
entitled to any greater payment than the applicable Lender that sold such
participation to such Participant would have been entitled to receive.  Each
Lender that sells a participation shall, acting solely for this purpose as a
non-fiduciary agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
to any Person (including the identity of any Participant or any information
relating to a Participant’s interest in any Commitments, Loans, Letters of
Credit or its other obligations under any Loan Document) except to the extent
that such disclosure is necessary to establish that such Commitment, Loan,
Letter of Credit or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations.  The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.  For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

 

(d)           Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

 

SECTION 9.05             Survival.  All covenants, agreements, representations
and warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, any Issuing Bank or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on

 

66

--------------------------------------------------------------------------------


 

any Loan or any fee or any other amount payable under this Agreement is
outstanding and unpaid or any Letter of Credit is outstanding and so long as the
Commitments have not expired or terminated.  The provisions of Sections 2.14,
2.15, 2.16 and 9.03 and Article VIII shall survive and remain in full force and
effect regardless of the consummation of the transactions contemplated hereby,
the repayment of the Loans, the expiration or termination of the Letters of
Credit and the Commitments or the termination of this Agreement of any provision
hereof.

 

SECTION 9.06             Counterparts; Integration; Effectiveness.  This
Agreement may be executed in one or more counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.  This
Agreement, the other Loan Documents and any separate letter agreements with
respect to fees payable to the Administrative Agent constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof.  This Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns.  Delivery of an executed counterpart of a signature
page of this Agreement by facsimile or other electronic communication (including
by electronic mail as a .pdf or .tif attachment) shall be effective as delivery
of a manually executed counterpart of this Agreement.  The words “execution,”
“signed,” “signature,” “delivery,” and words of like import in or relating to
any document to be signed in connection with this Agreement and the transactions
contemplated hereby shall be deemed to include Electronic Signatures, deliveries
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature,
physical delivery thereof or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act.

 

SECTION 9.07             Severability.  Any provision of this Agreement held to
be invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

 

SECTION 9.08             Right of Setoff.  If an Event of Default shall have
occurred and be continuing, each Lender and each of its Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other obligations at any time
owing by such Lender or Affiliate to or for the credit or the account of the
Borrower against any of and all Obligations held by such Lender to the extent
then due and owing, irrespective of whether or not such Lender shall have made
any demand under this Agreement.  Each Lender agrees to notify the Borrower
promptly of its exercise of any rights under this Section, but the failure to
provide such notice shall not otherwise limit its rights under this Section or
result in any liability to such Lender.  The rights of each Lender under this
Section are in addition to other rights and remedies (including other rights of
setoff) which such Lender may have.

 

SECTION 9.09             Governing Law; Jurisdiction; Consent to Service of
Process.  (a)  This Agreement and any claim or controversy arising hereunder or
related hereto shall be governed by, and construed and interpreted in accordance
with, the laws of the State of New York.

 

67

--------------------------------------------------------------------------------


 

(b)           Each party hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the exclusive jurisdiction of the Supreme Court
of the State of New York sitting in New York County, Borough of Manhattan and of
the United States District Court of the Southern District of New York, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to any Loan Document, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State or, to the extent permitted by law, in
such Federal court.  Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.

 

(c)           Each party hereto hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (b) of this Section.  Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

 

(d)           Each party to this Agreement irrevocably consents to service of
process at the address provided for Section 9.01.  Nothing in this Agreement
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.

 

SECTION 9.10             WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.

 

SECTION 9.11             Headings.  Article and Section headings and the Table
of Contents used herein are for convenience of reference only, are not part of
this Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

SECTION 9.12             Confidentiality.  (a)  Each of the Administrative
Agent, the Agents, the Bookrunners, the Issuing Banks and the Lenders (each, a
“Disclosing Party”) agrees to maintain the confidentiality of the Information
(as defined below) in accordance with such Person’s customary procedures for
handling confidential information of such nature), except that Information may
be disclosed (i) to Related Parties of such Disclosing Party, including
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (ii) upon the request or demand of any regulatory authority
having jurisdiction over such Disclosing Party or its Affiliates (in which case
such Disclosing Party shall, except with respect to any audit or examination
conducted by bank accountants or any governmental bank regulatory authority
exercising examination or regulatory authority (x) promptly notify the Borrower,
in advance, to the extent permitted by law and (y)

 

68

--------------------------------------------------------------------------------


 

so furnish only that portion of such information which the applicable Disclosing
Party is legally required to disclose), (iii)  in any legal, judicial,
administrative proceeding or other compulsory process or as required by
applicable law or regulations (in which case such Disclosing Party shall
(x) promptly notify the Borrower, in advance, to the extent permitted by law and
(y) so furnish only that portion of such information which the applicable
Disclosing Party is legally required to disclose), (iv) to any other party to
this Agreement, (v) in connection with the exercise of any remedies hereunder or
any suit, action or proceeding relating to this Agreement or the enforcement of
rights hereunder, (vi) subject to an agreement containing provisions no less
restrictive than those of this Section, to (x) any assignee of or Participant
in, or any prospective assignee of or Participant in, any of its rights or
obligations under this Agreement or (y) any actual or prospective counterparty
(or its advisors) to any swap or derivative transaction relating to the Borrower
and its obligations, (viii) with the consent of the Borrower or (vii) to the
extent such Information (x) becomes publicly available other than as a result of
a breach of this Section or (y) becomes available to any Disclosing Party from a
source other than the Borrower or any of its Related Parties not known by such
Disclosing Party to be disclosed by such source in breach of any legal or
contractual obligation to the Borrower or any of its Related Parties.  In
addition, each Disclosing Party may disclose the existence of this Agreement and
information about this Agreement to market data collectors, similar service
providers to the lending industry, and service providers in connection with the
administration and management of this Agreement and the other Loan Documents;
provided that, no such Disclosing Party shall disclose the identity of the
Borrower.  For the purposes of this Section, “Information” means all information
that is made available to any Disclosing Party by or on behalf of the Borrower
or any of its Related Parties in connection with this Agreement and the
transactions contemplated hereby, other than any such information that is
available to such Disclosing Party on a non-confidential basis prior to
disclosure by the Borrower or any of its Related Parties, excluding any
information which, to such Disclosing Party’s actual knowledge, has been
disclosed by the source of such information in violation of a duty of
confidentiality to the Borrower or any of its Affiliates.  Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 

(b)           EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN
SECTION 9.12(a) FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL
NON-PUBLIC INFORMATION CONCERNING THE BORROWER AND  ITS RELATED PARTIES OR THEIR
RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES
REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE
SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND
APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.

 

(c)           ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS,
FURNISHED BY THE BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE
COURSE OF ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION,
WHICH MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER AND ITS
SUBSIDIARIES, AND THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. 
ACCORDINGLY, EACH LENDER REPRESENTS TO THE BORROWER AND THE ADMINISTRATIVE AGENT
THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO
MAY RECEIVE INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC

 

69

--------------------------------------------------------------------------------


 

INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW.

 

SECTION 9.13             Interest Rate Limitation.  Notwithstanding anything
herein to the contrary, if at any time the interest rate applicable to any Loan,
together with all fees, charges and other amounts which are treated as interest
on such Loan under applicable law (collectively the “Charges”), shall exceed the
maximum lawful rate (the “Maximum Rate”) which may be contracted for, charged,
taken, received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

 

SECTION 9.14             Patriot Act.  Each Lender subject to the Patriot Act
hereby notifies the Borrower and each Guarantor that, pursuant to Section 326 of
the Patriot Act, it is required to obtain, verify and record information that
identifies the Borrower and each Guarantor, including the name and address of
the Borrower and each Guarantor and other information that will allow such
Lender to identify the Borrower and each Guarantor in accordance with the
Patriot Act.

 

SECTION 9.15             Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the write-down and
conversion powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

 

(a)           the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

(b)           the effects of any Bail-In Action on any such liability,
including, if applicable:

 

(i)            a reduction in full or in part or cancellation of any such
liability;

 

(ii)           a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or

 

(iii)          the variation of the terms of such liability in connection with
the exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

SECTION 9.16             No Advisory or Fiduciary Responsibility.  In connection
with all aspects of each transaction contemplated hereby (including in
connection with any amendment, waiver or other modification hereof or of any
other Loan Document), the Borrower acknowledges and agrees that: (i) (A) the
arranging and other services regarding this Agreement provided by the
Administrative Agent

 

70

--------------------------------------------------------------------------------


 

and the Bookrunners are arm’s-length commercial transactions between the
Borrower and its Affiliates, on the one hand, and the Administrative Agent and
the Bookrunners, on the other hand, (B) the Borrower has consulted its own
legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate, and (C) the Borrower is capable of evaluating, and understands and
accepts, the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents; (ii) (A) each of the Administrative Agent, the
Bookrunners and the Lenders is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for the Borrower
or any of its Affiliates, or any other Person, (B) irrespective of whether any
Lender, any Bookrunner, the Administrative Agent or any of their Affiliates has
advised or is advising the Borrower on other matters, the Borrower shall not
claim any such fiduciary, advisory or agency relationship or services and the
Borrower acknowledges that none of the Administrative Agent, any Lender, any
Bookrunner or any of their Affiliates owes a fiduciary or similar duty to the
Borrower in connection with the Transactions or the process leading thereto and;
and (iii) the Administrative Agent, the Lenders and the Bookrunners and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower and its Affiliates, and
no Agent nor any Bookrunner or Lender has any obligation to disclose any of such
interests to the Borrower or its Affiliates.

 

SECTION 9.17             Release of Guarantors.  Notwithstanding anything to the
contrary contained herein or in any other Loan Document:

 

(a)           A Guarantor shall automatically be released and discharged in full
from its obligations under the Guaranty upon the consummation of any transaction
permitted by this Agreement as a result of which such Guarantor ceases to be a
Subsidiary; provided that, if so required by this Agreement, the Required
Lenders shall have consented to such transaction and the terms of such consent
shall not have provided otherwise.  In connection with any termination or
release pursuant to this Section, the Administrative Agent shall (and is hereby
irrevocably authorized by each Lender to) execute and deliver to any Loan Party,
at such Loan Party’s expense, all documents that such Loan Party shall
reasonably request to evidence such termination or release.  Any execution and
delivery of documents pursuant to this Section shall be without recourse to or
warranty by the Administrative Agent.

 

(b)           Further, the Administrative Agent may (and is hereby irrevocably
authorized by each Lender to), upon the request of the Borrower, release any
Guarantor from its obligations under the Guaranty if, as of the time such
Guarantor is released and immediately after giving effect thereto, the Guaranty
of such Guarantor is not required by Section 5.09.

 

(c)           At such time as the principal and interest with respect to all
Loans and all other monetary payment Obligations which are then due and payable
(other than contingent indemnification obligations and other Obligations
expressly stated to survive such payment and termination) have been paid in full
and all Commitments and Letters of Credit have terminated or expired (or cash
collateral has been provided, or other satisfactory arrangements have been made,
with respect thereto pursuant to Section 2.05(c)) and all LC Disbursements have
been reimbursed (such time, the “Facility Termination”), the Guaranty and all
obligations (other than those expressly stated to survive such termination) of
each Guarantor thereunder shall automatically terminate and be released and
discharged in full, all without delivery of any instrument or performance of any
act by any Person.  Any such release of guarantee obligations shall be deemed
subject to the provision that such guarantee obligations shall be reinstated if
within 180 days after such release (or such longer period under any Federal,
state or foreign bankruptcy, insolvency, receivership or similar law now or
hereafter in effect during which any payment in respect of the Obligations
guaranteed thereby can be annulled, avoided, set aside, rescinded, invalidated,
declared to be fraudulent or preferential or otherwise required to be refunded
or repaid) any portion of any payment

 

71

--------------------------------------------------------------------------------


 

in respect of the Obligations guaranteed thereby shall be rescinded or must
otherwise be restored or returned upon the insolvency, bankruptcy, dissolution,
liquidation or reorganization of the Borrower or any Guarantor, or upon or as a
result of the appointment of a receiver, intervenor or conservator of, or
trustee or similar officer for, the Borrower or any Guarantor or any substantial
part of its property, or otherwise, all as though such payment had not been
made; provided, however, that any such reinstated guarantee shall be released
immediately upon the Obligations being indefeasibly paid in full.

 

[SIGNATURE PAGES FOLLOW]

 

72

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

DR PEPPER SNAPPLE GROUP, INC.,

 

as Borrower

 

 

 

 

 

By

/s/ Martin M. Ellen

 

 

Name: Martin M. Ellen

 

 

Title: Executive Vice President & CFO

 

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent, Lender and Issuing Bank

 

 

 

 

 

By

/s/ Tony Yung

 

 

Name: Tony Yung

 

 

Title: Executive Director

 

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

Bank of America, N.A., as Lender and Issuing Bank

 

 

 

 

 

By

/s/ Daniel Blakely

 

 

Name: Daniel Blakely

 

 

Title: Associate

 

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender and Issuing Bank

 

 

 

 

 

By

/s/ Vipul Dhadda

 

 

Name: Vipul Dhadda

 

 

Title: Authorized Signatory

 

 

 

 

 

By

/s/ Joan Park

 

 

Name: Joan Park

 

 

Title: Authorized Signatory

 

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

Bank of Tokyo Mitsubishi UFJ, Ltd., as Lender and Issuing Bank

 

 

 

 

 

By

/s/ Charles Shaw

 

 

Name: Charles Shaw

 

 

Title: Authorized Signatory

 

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

MORGAN STANLEY BANK, N.A., As Lender and Issuing Bank

 

 

 

 

 

By

/s/ Michael King

 

 

Name: Michael King

 

 

Title: Authorized Signatory

 

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK AG NEW YORK BRANCH, as Lender

 

 

 

 

 

By

/s/ Ming K. Chu

 

 

Name: Ming K. Chu

 

 

Title: Director

 

 

 

 

 

By

/s/ Virginia Cosenza

 

 

Name: Virginia Cosenza

 

 

Title: Vice President

 

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

HSBC Bank USA, National Association as Lender

 

 

 

 

 

By

/s/ Wadie C Habiby

 

 

Name: Wadie C Habiby

 

 

Title: SVP, Corporate Banking

 

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

GOLDMAN SACHS BANK USA, as Lender

 

 

 

 

 

By

/s/ Annie Carr

 

 

Name: Annie Carr

 

 

Title: Authorized Signatory

 

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

COӦPERATIVE RABOBANK U.A., NEW YORK BRANCH, as Lender

 

 

 

 

 

By

/s/ Jeff Geisbauer

 

 

Name: Jeff Geisbauer

 

 

Title: Executive Director

 

 

 

 

 

By

/s/ D. Shane Bownds

 

 

Name: D. Shane Bownds

 

 

Title: Executive Director

 

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

U.S. Bank National Association, as Lender

 

 

 

 

 

By

/s/ Adam J Kultgen

 

 

Name: Adam J Kultgen

 

 

Title: Vice President

 

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

Wells Fargo Bank, N.A., as Lender

 

 

 

 

 

By

/s/ Timothy J. King

 

 

Name: Timothy J. King

 

 

Title: Managing Director

 

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

BMO Harris Bank N.A., as Lender

 

 

 

 

 

By

/s/ C. Scott Place

 

 

Name: C. Scott Place

 

 

Title: Director

 

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

BOKF, NA dba Bank of Texas, as Lender

 

 

 

 

 

By

/s/ Matthew Renna

 

 

Name: Matthew Renna

 

 

Title: Vice President

 

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

Branch Banking and Trust Company, as Lender

 

 

 

 

 

By

/s/ Erron Powers

 

 

Name: Erron Powers

 

 

Title: Senior Vice President

 

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

Citibank, N.A., as Lender

 

 

 

 

 

By

/s/ Robert J. Kane

 

 

Name: Robert J. Kane

 

 

Title: Vice President

 

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

THE NORTHERN TRUST COMPANY, as Lender

 

 

 

 

 

By

/s/ Wicks Barkhausen

 

 

Name: Wicks Barkhausen

 

 

Title: Vice President

 

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------